Exhibit 10.1
Execution Version
 
 
EZCORP, INC.
FIFTH AMENDED AND RESTATED
CREDIT AGREEMENT
DATED AS OF DECEMBER 31, 2008
UNION BANK OF CALIFORNIA, N.A.,
AS SYNDICATION AGENT,
AND
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT AND ISSUING BANK
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
ARTICLE I
  Definitions     1  
 
           
Section 1.1
  Definitions     1  
Section 1.2
  Other Definitional Provisions     20  
Section 1.3
  Consolidation of Variable Interest Entities     20  
 
           
ARTICLE II
  Revolving Credit Loan, Term Loan, and Swing Loan     21  
 
           
Section 2.1
  Revolving Credit Commitments     21  
Section 2.2
  Term Loan Commitment     21  
Section 2.3
  Notes     21  
Section 2.4
  Repayment of Loans     21  
Section 2.5
  Interest     22  
Section 2.6
  Revolving Credit Loan Borrowing Procedure     22  
Section 2.7
  Conversions and Continuations     23  
Section 2.8
  Swing Loans     23  
Section 2.9
  Use of Proceeds     24  
Section 2.10
  Fees     25  
Section 2.11
  Determination of Eurodollar Margin, Base Rate Margin, and Commitment Fee Rate
    25  
Section 2.12
  Reduction or Termination of Revolving Credit Commitments     26  
Section 2.13
  Increase in Revolving Credit Commitments     27  
 
           
ARTICLE III
  Letters of Credit     30  
 
           
Section 3.1
  Letters of Credit     30  
Section 3.2
  Procedure for Issuing Letters of Credit     31  
Section 3.3
  Presentment and Reimbursement     31  
Section 3.4
  Payment     31  
Section 3.5
  Letter of Credit Fee     32  
Section 3.6
  Obligations Absolute     32  
Section 3.7
  Limitation of Liability     33  
 
           
ARTICLE IV
  Payments     33  
 
           
Section 4.1
  Method of Payment     33  
Section 4.2
  Voluntary Prepayment     34  
Section 4.3
  Mandatory Prepayments     34  
Section 4.4
  Pro Rata Treatment     35  
Section 4.5
  Non-Receipt of Funds by the Agent     36  
Section 4.6
  Taxes     36  
Section 4.7
  Mitigation Obligations; Replacement of Lenders     38  
Section 4.8
  Computation of Interest     39  
Section 4.9
  Proceeds of Collateral and Collections under the Guaranty     39  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
ARTICLE V
  Yield Protection     41  
 
           
Section 5.1
  Increased Costs     41  
Section 5.2
  Limitation on Types of Advances     42  
Section 5.3
  Illegality     43  
Section 5.4
  Treatment of Affected Advances     43  
Section 5.5
  Compensation     43  
Section 5.6
  Additional Costs in Respect of Letters of Credit     44  
 
           
ARTICLE VI
  Conditions Precedent     44  
 
           
Section 6.1
  Initial Extension of Credit     44  
Section 6.2
  All Extensions of Credit     46  
 
           
ARTICLE VII
  Representations and Warranties     46  
 
           
Section 7.1
  Existence     46  
Section 7.2
  Financial Statements     46  
Section 7.3
  Action; No Breach     47  
Section 7.4
  Operation of Business     47  
Section 7.5
  Litigation and Judgments     47  
Section 7.6
  Rights in Properties; Liens     47  
Section 7.7
  Enforceability     48  
Section 7.8
  Approvals     48  
Section 7.9
  Debt     48  
Section 7.10
  Taxes     48  
Section 7.11
  Use of Proceeds; Margin Securities     48  
Section 7.12
  ERISA     48  
Section 7.13
  Disclosure     49  
Section 7.14
  Subsidiaries     49  
Section 7.15
  Agreements     49  
Section 7.16
  Compliance with Laws     49  
Section 7.17
  Investment Company Act     49  
Section 7.18
  Public Utility Holding Company Act     49  
Section 7.19
  Environmental Matters     50  
 
           
ARTICLE VIII
  Positive Covenants     51  
 
           
Section 8.1
  Reporting Requirements     51  
Section 8.2
  Maintenance of Existence; Conduct of Business     53  
Section 8.3
  Maintenance of Properties     53  
Section 8.4
  Taxes and Claims     53  
Section 8.5
  Insurance     53  
Section 8.6
  Inspection Rights; Audits     53  
Section 8.7
  Keeping Books and Records     53  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
Section 8.8
  Compliance with Laws     54  
Section 8.9
  Compliance with Agreements     54  
Section 8.10
  Further Assurances     54  
Section 8.11
  ERISA     55  
Section 8.12
  Landlord’s Waivers or Subordinations     55  
 
           
ARTICLE IX
  Negative Covenants     55  
 
           
Section 9.1
  Debt     55  
Section 9.2
  Limitation on Liens     56  
Section 9.3
  Mergers, Etc.     57  
Section 9.4
  Restricted Payments     57  
Section 9.5
  Investments     58  
Section 9.6
  Limitation on Issuance of Capital Stock     58  
Section 9.7
  Transactions With Affiliates     58  
Section 9.8
  Disposition of Assets     59  
Section 9.9
  Nature of Business     59  
Section 9.10
  Environmental Protection     60  
Section 9.11
  Accounting     60  
Section 9.12
  Prepayment of Debt     60  
 
           
ARTICLE X
  Financial Covenants     60  
 
           
Section 10.1
  Consolidated Net Worth     60  
Section 10.2
  Total Leverage Ratio     60  
Section 10.3
  Fixed Charge Coverage Ratio     60  
 
           
ARTICLE XI
  Default     60  
 
           
Section 11.1
  Events of Default     60  
Section 11.2
  Remedies     62  
Section 11.3
  Performance by the Agent     64  
 
           
ARTICLE XII
  The Agent     64  
 
           
Section 12.1
  Appointment and Authority     64  
Section 12.2
  Rights as a Lender     64  
Section 12.3
  Exculpatory Provisions     64  
Section 12.4
  Reliance by Agent     65  
Section 12.5
  Delegation of Duties     66  
Section 12.6
  Resignation of Agent     66  
Section 12.7
  Non-Reliance on Agent and Other Lenders     66  
Section 12.8
  Sharing of Payments, Etc.     67  
Section 12.9
  Indemnification     67  
Section 12.10
  Several Commitments     68  

 iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
Section 12.11
  Agent May File Proofs of Claim     68  
Section 12.12
  Collateral and Guaranty Matters     69  
Section 12.13
  No Other Duties, Etc.     69  
 
           
ARTICLE XIII
  Miscellaneous     69  
 
           
Section 13.1
  Expenses; Indemnity; Damage Waiver     69  
Section 13.2
  Limitation of Liability     71  
Section 13.3
  No Duty     71  
Section 13.4
  No Fiduciary Relationship     71  
Section 13.5
  Equitable Relief     71  
Section 13.6
  No Waiver; Cumulative Remedies     72  
Section 13.7
  Successors and Assigns     72  
Section 13.8
  Survival     75  
Section 13.9
  Amendments, Etc.     75  
Section 13.10
  Maximum Interest Rate     76  
Section 13.11
  Notices     76  
Section 13.12
  Governing Law; Venue; Service of Process     78  
Section 13.13
  Binding Arbitration     79  
Section 13.14
  Counterparts     81  
Section 13.15
  Severability     81  
Section 13.16
  Headings     81  
Section 13.17
  Construction     81  
Section 13.18
  Independence of Covenants     81  
Section 13.19
  Treatment of Certain Information; Confidentiality     82  
Section 13.20
  USA Patriot Act Notice     82  
Section 13.21
  WAIVER OF JURY TRIAL     82  
Section 13.22
  ENTIRE AGREEMENT     83  
Section 13.23
  Amendment and Restatement     83  

 iv



--------------------------------------------------------------------------------



 



INDEX TO EXHIBITS

      Exhibit   Description of Exhibit
 
   
A
  Form of Revolving Credit Note
B
  Form of Term Note
C
  Form of Swing Note
D
  Advance Request Form
E
  Letter of Credit Request Form
F
  Form of Assignment and Assumption
G
  Form of Commitment and Acceptance

INDEX TO SCHEDULES

      Schedule   Description of Schedule
 
   
1.1(a)
  Commitments
1.1(c)
  Pay-Day Advance Loan Documents
7.14
  List of Subsidiaries
9.1
  Existing Debt
9.2
  Existing Liens

 v



--------------------------------------------------------------------------------



 



FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”), dated
as of December 31, 2008, is among EZCORP, INC., a Delaware corporation (the
“Borrower”), each of the banks or other lending institutions which is or which
may from time to time become a signatory hereto or any successor or assignee
thereof (individually, a “Lender” and, collectively, the “Lenders”), UNION BANK
OF CALIFORNIA, N.A., as syndication agent (in such capacity, together with its
successors in such capacity, the “Syndication Agent”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for itself and the other Lenders (in such capacity, together with its successors
in such capacity, the “Agent”) and as the Issuing Bank and Swing Lender (each as
hereinafter defined).
RECITALS
     A. The Borrower, the Agent, the Issuing Bank and certain banks or other
lending institutions party thereto have entered into that certain Fourth Amended
and Restated Credit Agreement dated as of October 13, 2006, as amended through
the date hereof (as amended, the “Existing Credit Agreement”).
     B. The Borrower has requested and the Agent, the Issuing Bank and the
Lenders have agreed to restructure and increase the existing revolving credit
facility, standby letter of credit subfacility and swing-line subfacility, to
extend a term loan facility, and to amend, modify and restate the Existing
Credit Agreement upon the terms and conditions hereinafter set forth.
     NOW THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the parties hereto agree as follows:
ARTICLE I
Definitions
     Section 1.1 Definitions. As used in this Agreement, the following terms
have the following meanings:
     “AAA” is defined in Section 13.13(b).
     “Accumulated Other Comprehensive Income” means, at any particular time, the
amount shown in the equity section of the Borrower’s consolidated balance sheet.
     “Act” is defined in Section 13.20.
     “Adjusted Eurodollar Rate” means, for any Eurodollar Advance for any
Interest Period therefor, the rate per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1%) determined by the Agent to be equal to the Eurodollar
Rate for such Eurodollar Advance for such Interest Period.
     “Adjustment Date” is defined in Section 2.11.

 



--------------------------------------------------------------------------------



 



     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Agent.
     “Advance” means an advance of funds by the Lenders or any of them to the
Borrower pursuant to Article II (inclusive of the Revolving Credit Loan, the
Term Loan, and the Swing Loan) and the Continuation or Conversion thereof
pursuant to Section 2.7 and Article V hereof.
     “Advance Request Form” means a certificate, in substantially the form of
Exhibit D hereto, properly completed and signed by the Borrower requesting an
Advance.
     “Affiliate” means, with respect to a specified Person, (a) another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; or (b) that
directly or indirectly beneficially owns or holds 5% or more of any class of
voting stock of such Person; or (c) 5% or more of the voting stock of which is
directly or indirectly beneficially owned or held by the Person in question.
     “Agent” has the meaning set forth in the introductory paragraph of this
Agreement.
     “Agreement” has the meaning set forth in the introductory paragraph of this
Agreement, as the same may from time to time be amended, restated, supplemented
or modified.
     “Alpha Corporation” means that certain corporation that is the subject of a
proposed acquisition by the Borrower or any of its Subsidiaries as disclosed to
the Agent in writing prior to the date hereof.
     “Applicable Lending Office” means for each Lender and each Type of Advance,
the lending office of such Lender (or of an Affiliate of such Lender) designated
for such Type of Advance below its name on the signature pages hereof or such
other office of such Lender (or of an Affiliate of such Lender) as such Lender
may from time to time specify to the Borrower and the Agent as the office by
which its Advances of such Type are to be made and maintained.
     “Applicable Percentage” means with respect to any Lender, the percentage of
the total Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
     “Applicable Rate” means: (a) during the period that an Advance is a Base
Rate Advance, the Base Rate, plus the Base Rate Margin, and (b) during the
period that an Advance is a Eurodollar Advance, the Adjusted Eurodollar Rate,
plus the Eurodollar Margin.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

2



--------------------------------------------------------------------------------



 



     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 13.7) and accepted by the Agent pursuant to
Section 13.7, in substantially the form of Exhibit F hereto or any other form
approved by the Agent.
     “Base Rate” means as of any date of determination, a rate per annum equal
to the greater of (a) the Prime Rate in effect on such day, or (b) the sum of
the Federal Funds Rate in effect on such day plus 0.5%. Any change in the Base
Rate due to a change in the Prime Rate or the Federal Funds Rate shall be
effective on the effective date of such change in the Prime Rate or the Federal
Funds Rate, respectively, without notice to the Borrower.
     “Base Rate Advances” means Advances that bear interest at rates based upon
the Base Rate.
     “Base Rate Margin” has the meaning set forth in Section 2.11.
     “Borrower” is defined in the introductory paragraph of this Agreement.
     “Borrower Security Agreement” means that certain Fourth Amended and
Restated Borrower Security Agreement dated as of the date hereof, executed by
the Borrower in favor of the Agent for the benefit of the Lenders, in form and
substance satisfactory to the Agent and Lenders, as the same may be amended,
restated, supplemented, or modified from time to time.
     “Brady Law” means the Brady Handgun Violence Prevention Act § 102(s)(1), 18
U.S.C.A. § 922(s)(1) (West Supp. 2003).
     “Business Day” means (a) any day on which commercial banks are not
authorized or required to close in Austin, Texas and (b) with respect to all
borrowings, payments, Conversions, Continuations, Interest Periods, and notices
in connection with Eurodollar Advances, any day on which dealings in Dollar
deposits are carried out in the London interbank market.
     “Capital Expenditures” means, for any period, all expenditures of the
Borrower and its Subsidiaries which are classified as additions to property,
plant and equipment on the consolidated statement of cash flows of the Borrower
in accordance with GAAP, including all such expenditures so classified as
“recurring capital expenditures” and all such expenditures associated with
Capital Lease Obligations, but excluding all such expenditures used to acquire
fixed assets from a Target in connection with a Permitted Acquisition.
     “Capital Lease Obligation” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP. For purposes of this Agreement, the amount of
such Capital Lease Obligations shall be the capitalized amount thereof,
determined in accordance with GAAP.

3



--------------------------------------------------------------------------------



 



     “Cash Equivalent Investment” means, as to any Person, (a) securities issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) having maturities of not more than
six months from the date of acquisition, (b) time deposits and certificates of
deposit of any commercial bank having, or which is the principal banking
subsidiary of a bank holding company having, a long-term unsecured debt rating
of at least “AAA” or the equivalent thereof from Standard & Poor’s, a division
of The McGraw-Hill Companies, Inc. or “Aaa” or the equivalent thereof from
Moody’s Investors Service, Inc. with maturities of not more than six months from
the date of acquisition by such Person, (c) repurchase obligations with a term
of not more than seven days for underlying securities of the types described in
clause (a) above entered into with any bank meeting the qualifications specified
in clause (b) above, (d) commercial paper issued by any Person incorporated in
the United States rated at least A-1 or the equivalent thereof by Standard &
Poor’s, a division of The McGraw-Hill Companies, Inc. or at least P-1 or the
equivalent thereof by Moody’s Investors Service, Inc. and in each case maturing
not more than six months after the date of acquisition by such Person and
(e) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (d) above.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation (including Regulation D) or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority.
     “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated and rulings and decisions issued thereunder.
     “Collateral” means the property in which Liens have been granted to the
Agent for the benefit of the Lenders pursuant to the Borrower Security
Agreement, the Subsidiary Security Agreement, or any other agreement, document,
or instrument executed by the Borrower or a Guarantor in accordance with
Section 8.10, whether such Liens are now existing or hereafter arise.
     “Commitment” means, as to each Lender, the obligation of such Lender to (a)
make Revolving Credit Loan Advances pursuant to Section 2.1, (b) purchase
participations (or with respect to the Swing Lender or the Issuing Bank, hold
other interests in) the Swing Loan and in Letters of Credit as described in
Articles II and III hereunder, and (c) make the Term Loan pursuant to
Section 2.2.
     “Commitment and Acceptance” is defined in Section 2.13(a).
     “Commitment Fee” is defined in Section 2.10.
     “Commitment Fee Rate” has the meaning set forth in Section 2.11.
     “Communications” is defined in Section 13.11(b)(iii).

4



--------------------------------------------------------------------------------



 



     “Compliance Certificate” is defined in Section 8.1(c).
     “Consolidated Net Income” means, at any particular time, the aggregate net
income or loss of the Borrower and its consolidated Subsidiaries determined on a
consolidated basis as determined in accordance with GAAP.
     “Consolidated Net Worth” means, at any particular time, all amounts which,
in conformity with GAAP, would be included as stockholders’ equity on a
consolidated balance sheet of the Borrower and the Subsidiaries; provided,
however, there shall be excluded therefrom (a) any amount at which shares of
capital stock of the Borrower appear as an asset on the Borrower’s balance
sheet, and (b) the Accumulated Other Comprehensive Income.
     “Consumer Obligations” is defined in Section 9.8(c).
     “Continue,” “Continuation,” and “Continued” shall refer to the continuation
pursuant to Section 2.7 of a Eurodollar Advance as a Eurodollar Advance from one
Interest Period to the next Interest Period.
     “Continuing Lenders” is defined in Section 13.23.
     “Contribution and Indemnification Agreement” means that certain Fourth
Amended and Restated Contribution and Indemnification Agreement dated as of the
date hereof executed by the Borrower and the Guarantors, in form and substance
satisfactory to the Agent and the Lenders, as the same may be amended, restated,
supplemented or modified from time to time.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Convert,” “Conversion,” and “Converted” shall refer to a conversion
pursuant to Section 2.7 or Article V of one Type of Advance into another Type of
Advance.
     “CSO LC Issuer” means, with respect to any CSO LC, the Borrower or a
Guarantor that issued such CSO LC.
     “CSO LC” means, any letter of credit issued by a CSO LC Issuer to an
unaffiliated third party lender for the account of a borrower of a consumer loan
in connection with the CSO Program.
     “CSO LC Disbursement” means a disbursement by a CSO LC Issuer to an
unaffiliated third party lender in connection with a drawing under a CSO LC.
     “CSO Program” means the credit services organization program implemented by
the Borrower or any Guarantor in compliance with applicable provisions of law,
including without limitation in those instances where Texas law is applicable,
the Texas Finance Code and Sections 302 and 393 thereof.

5



--------------------------------------------------------------------------------



 



     “Debt” means as to any Person at any time (without duplication): (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, notes, debentures, or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable of such Person arising in
the ordinary course of business that are not past due by more than 90 days,
(d) all Capital Lease Obligations of such Person, (e) all Debt or other
obligations of others Guaranteed by such Person, (f) all obligations secured by
a Lien existing on property owned by such Person, whether or not the obligations
secured thereby have been assumed by such Person or are non-recourse to the
credit of such Person, (g) all reimbursement obligations of such Person (whether
contingent or otherwise) in respect of letters of credit, bankers’ acceptances,
surety or other bonds and similar instruments, and (h) all liabilities of such
Person in respect of unfunded vested benefits under any Plan.
     “Default” means an Event of Default or the occurrence of an event or
condition which with notice or lapse of time or both would become an Event of
Default.
     “Default Rate” means the lesser of (a) the Maximum Rate or, (b) the sum of
the Base Rate in effect from day to day plus 5% per annum.
     “Deposit and Cash Management Services” means the deposit and/or cash
management products and services provided by a Lender in connection with any
deposit or other accounts of the Borrower or any of its Subsidiaries, including
without limitation, the extensions of credit made by a Lender to or for the
account of the Borrower or any of its Subsidiaries in the ordinary course of
business in connection therewith.
     “Disposition” is defined in Section 9.8.
     “Dollars” and “$” mean lawful money of the United States of America.
     “EBITDA” means, for any period of determination, Consolidated Net Income,
plus, to the extent that any of the following were deducted in calculating such
Consolidated Net Income, interest expense, tax expenses, and depreciation and
amortization. EBITDA will exclude all extraordinary items of income and loss and
any gain or loss on the sale of assets. In the event a Permitted Acquisition
shall have been consummated prior to the end of the period for which EBITDA is
calculated, but during the period covered by the calculation, the Borrower shall
include the historical EBITDA (as calculated in accordance with this definition)
of the Target in connection with a Permitted Acquisition for the time period
covered by the calculation.
     “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Agent, (ii) in the case of any assignment of a Revolving
Credit Commitment, the Issuing Bank, and (iii) unless a Default has occurred and
is continuing, the Borrower, such approval not to be unreasonably withheld or
delayed by the Borrower; provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

6



--------------------------------------------------------------------------------



 



     “Environmental Laws” means any and all federal, state, and local laws,
regulations, and requirements pertaining to health, safety, or the environment,
as such laws, regulations, and requirements may be amended or supplemented from
time to time.
     “Environmental Liabilities” means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs, and expenses, (including,
without limitation, all reasonable fees, disbursements and expenses of counsel,
expert and consulting fees and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, including any
Environmental Law, permit, order or agreement with any Governmental Authority or
other Person, arising from environmental, health or safety conditions or the
Release or threatened Release of a Hazardous Material into the environment.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations and published interpretations
thereunder.
     “ERISA Affiliate” means any corporation or trade or business which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Borrower, which is under common control
(within the meaning of Section 414(c) of the Code) with the Borrower, or which
is otherwise affiliated with the Borrower (within the meaning of Section 414(m)
or Section 414(o) of the Code).
     “Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.
     “Eurodollar Advances” means Advances the interest rates on which are
determined on the basis of the rates referred to in the definition of “Adjusted
Eurodollar Rate” in this Section 1.1.
     “Eurodollar Margin” is defined in Section 2.11.
     “Eurodollar Rate” means, for any Interest Period for all Eurodollar Loans,
an interest rate per annum equal to the rate per annum obtained by dividing
(a) the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) appearing on Telerate Page 3750 (or any successor page) as the London
interbank offered rate for deposits in Dollars at 11:00 a.m. (London time) two
Business Days before the first day of such Interest Period for a period equal to
such Interest Period (provided that, if for any reason such rate is not
available, the term “Eurodollar Rate” shall mean, for any Interest Period for
all Eurodollar Advances, the rate per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided, however, if more than
one rate is specified on Reuters Screen LIBO Page, the applicable rate shall be
the arithmetic mean of all such rates) by (b) a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage for such Interest Period. Each
determination by the Agent pursuant to this definition shall be conclusive
absent manifest error.

7



--------------------------------------------------------------------------------



 



     “Eurodollar Rate Reserve Percentage” for any Interest Period for all
Eurodollar Loans means the reserve percentage applicable two Business Days
before the first day of such Interest Period under regulations issued from time
to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in New York City with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on Eurodollar Loans is determined) having a
term equal to such Interest Period.
     “Event of Default” is defined in Section 11.1.
     “Exchange Act” means the Securities and Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
     “Excluded Foreign Subsidiary” means any Subsidiary of the Borrower
organized under the laws of any jurisdiction outside the United States in
respect of which either (a) the pledge of all the ownership or equity interest
of such Subsidiary as Collateral, (b) the pledge by such Subsidiary of all of
its assets as Collateral or (c) the guarantee by such Subsidiary of the
Obligations, would, in the good faith judgment of the Borrower and acceptable to
the Agent, result in adverse tax consequences to the Borrower.
     “Excluded Taxes” means, with respect to the Agent, any Lender, the Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
Applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 4.7), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 4.6(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 4.6(a).
     “Existing Credit Agreement” is defined in the recitals of this Agreement.
     “Existing Debt” means the Debt listed on Schedule 9.1.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/16 of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve

8



--------------------------------------------------------------------------------



 



Bank of New York on the Business Day next succeeding such day, provided that
(a) if the day for which such rate is to be determined is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if such rate is not so published on such next succeeding Business
Day, the Federal Funds Rate for any day shall be the average rate charged to
Wells Fargo Bank, National Association on such day on such transactions as
determined by the Agent.
     “Fiscal Quarter” means any three-month period ending December 31, March 31,
June 30, or September 30.
     “Fiscal Year” means each 12-month period ending September 30 of each year.
     “Fixed Charge Coverage Ratio” means, for each Fiscal Quarter, the quotient
determined by dividing (a) the sum of EBITDA, plus Rental Expense, minus Capital
Expenditures, minus dividends paid in cash by the Borrower, minus taxes paid in
cash by the Borrower and its consolidated Subsidiaries, in each case for the
period of such Fiscal Quarter, plus the three prior Fiscal Quarters, by (b) the
sum of the aggregate interest expense, the current portion of long-term Debt
(excluding the current portion of the outstanding balance under the Revolving
Credit Commitments) and Rental Expense of the Borrower and its consolidated
Subsidiaries, in each case for the period of such Fiscal Quarter plus the three
prior Fiscal Quarters.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Funded Debt” means, at any particular time, the sum of the following,
calculated on a consolidated basis for the Borrower and the Subsidiaries in
accordance with GAAP: (a) all obligations for borrowed money, including but not
limited to senior bank debt, senior notes and subordinated debt, (b) all
obligations relating to the deferred purchase price of property and services,
(c) all Capital Lease Obligations, (d) all obligations as a reimbursement
obligor with respect to an issued letter of credit or similar instrument
(whether drawn or undrawn), and (e) all obligations under a Guarantee of
borrowed money, or any other type of direct or contingent obligation other than
Guarantees permitted under Section 9.1(g).
     “GAAP” means generally accepted accounting principles, applied on a
consistent basis, as set forth in Opinions of the Accounting Principles Board of
the American Institute of Certified Public Accountants and/or in statements of
the Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. Accounting
principles are applied on a “consistent basis” when the accounting principles
applied in a current period are

9



--------------------------------------------------------------------------------



 



comparable in all material respects to those accounting principles applied in a
preceding period.
     “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
     “Guarantee” by any Person means any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Debt or other obligation of
any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise) or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect the obligee
against loss in respect thereof (in whole or in part), provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.
     “Guarantor” means collectively, (a) each and every domestic Subsidiary of
the Borrower in existence as of the date hereof which include but are not
limited to those Subsidiaries listed on Schedule 7.14, (b) each and every
Subsidiary of the Borrower organized under the laws of any jurisdiction outside
the United States that executes the Guaranty or a supplement to the Guaranty in
accordance with Section 8.10 and (c) each and every Significant Subsidiary
formed or acquired on or after the date hereof (which are listed on
Schedule 7.14 as the same may be amended from time to time in accordance with
Section 8.10) that executes a supplement to the Guaranty in accordance with
Section 8.10.
     “Guaranty” means that certain Fourth Amended and Restated Guaranty
Agreement dated as of the date hereof, executed by the Guarantors in favor of
the Agent and the Lenders, in form and substance satisfactory to the Agent and
the Lenders, as the same has been or may be amended, restated, supplemented, or
otherwise modified from time to time.
     “Hazardous Material” means any substance, product, waste, pollutant,
material, chemical, contaminant, constituent, or other material which is or
becomes listed, regulated, or addressed under any Environmental Law.
     “Hedge Agreements” means all swaps, caps, collars or similar arrangements
providing for protection against fluctuations in interest rates (whether from
floating to fixed or from fixed to floating), currency exchange rates or
commodities prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.
     “Increase Date” is defined in Section 2.13(b).

10



--------------------------------------------------------------------------------



 



     “Increasing Lenders” is defined in Section 2.13(a).
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitee” is defined in Section 13.1(b).
     “Information” is defined in Section 13.19.
     “Interest Period” means the period commencing, with respect to any
Eurodollar Advances, on the date such Eurodollar Advances are made or Converted
from Advances of another Type or, in the case of each subsequent, successive
Interest Period applicable to a Eurodollar Advance, the last day of the next
preceding Interest Period with respect to such Advance, and ending on the
numerically corresponding day in the first, second, third or sixth calendar
month thereafter, as the Borrower may select as provided in Section 2.6 or 2.7
hereof, except that each such Interest Period which commences on the last
Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the first, second, third or sixth calendar
month thereafter, as the case may be. Notwithstanding the foregoing: (a) each
Interest Period which would otherwise end on a day which is not a Business Day
shall end on the next succeeding Business Day or, if such succeeding Business
Day falls in the next succeeding calendar month, on the next preceding Business
Day; (b) any Interest Period for Eurodollar Advances under the Revolving Credit
Loan which would otherwise extend beyond the Revolving Credit Termination Date
shall end on the Revolving Credit Termination Date and the provisions of
Section 5.5 shall apply; (c) any Interest Period for Eurodollar Advances under
the Term Loan which would otherwise extend beyond the Term Loan Termination Date
shall end on the Term Loan Termination Date and the provisions of Section 5.5
shall apply; and (d) no Interest Period for any Eurodollar Advances shall have a
duration of less than one month, and, if the Interest Period for any Eurodollar
Advances would otherwise be a shorter period, such Advances shall not be
available hereunder.
     “Inventory” means at any particular time, inventory (as defined in the UCC)
of the Borrower or any of the Subsidiaries including, without limitation, all
materials and goods held by or for the benefit of the Borrower or any of the
Subsidiaries for sale, lease or consumption.
     “Issuing Bank” means Wells Fargo Bank, National Association, in its
capacity as issuer of Letters of Credit hereunder.
     “LC Participation” means, with respect to any Lender, at any time, the
amount of participating interest held by such Lender (or in the case of the
Issuing Bank, other interests) in respect of a Letter of Credit.
     “Leased Location” means any location which is leased by the Borrower or any
Subsidiary and at which the Borrower or the applicable Subsidiary maintains
Collateral.
     “Lender” has the meaning specified in the introductory paragraph of this
Agreement and, as the context requires, includes the Swing Lender.

11



--------------------------------------------------------------------------------



 



     “Letter of Credit” means, any standby letter of credit issued by the
Issuing Bank for the account of the Borrower pursuant to Article III.
     “Letter of Credit Disbursement” means a disbursement by the Issuing Bank to
the beneficiary of a Letter of Credit in connection with a drawing thereunder.
     “Letter of Credit Liabilities” means, at any time, the sum of (a) the
aggregate amounts available to be drawn of all outstanding Letters of Credits
and (b) the aggregate amount of all Letter of Credit Disbursements for which the
Issuing Bank has not been reimbursed by the Borrower.
     “Letter of Credit Request Form” means, a certificate, in substantially the
form of Exhibit E hereto, properly completed and signed by the Borrower
requesting issuance of a Letter of Credit.
     “Lien” means any lien, mortgage, security interest, tax lien, financing
statement, pledge, charge, hypothecation, assignment, preference, priority, or
other encumbrance of any kind or nature whatsoever (including, without
limitation, any conditional sale or title retention agreement), whether arising
by contract, operation of law, or otherwise.
     “Litigation Fund Account” means a litigation fund account established and
maintained by the Borrower or any Subsidiary to secure the Borrower’s and/or its
Subsidiaries’ obligations to be incurred with County Bank of Rehoboth Beach,
Delaware in connection with Pay-Day Advance Loans, such obligations to be
established and governed by the Pay-Day Advance Loan Documents.
     “Loan Documents” means this Agreement, the Notes, the Guaranty, the
Contribution and Indemnification Agreement, the Borrower Security Agreement, the
Subsidiary Security Agreement, the Trademark Security Agreement and all other
promissory notes, security agreements, assignments, deeds of trust, guaranties,
and other instruments, documents, and agreements now or hereafter executed and
delivered pursuant to or in connection with this Agreement, as such instruments,
documents, and agreements may be amended, modified, renewed, extended, or
supplemented from time to time.
     “Loans” means, collectively, the Revolving Credit Loan, the Term Loan, and
the Swing Loan.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, condition (financial or otherwise), operations, prospects, or
properties of the Borrower and the Subsidiaries taken as a whole, or (b) the
validity or enforceability of this Agreement or any of the other Loan Documents
or the rights or remedies of the Agent or the Lenders hereunder or thereunder.
In determining whether any individual event could reasonably be expected to
result in a Material Adverse Effect, notwithstanding that such event does not
itself have such effect, a Material Adverse Effect shall be deemed to have
occurred if the cumulative effect of such event and all other then existing
events could reasonably be expected to result in a Material Adverse Effect.
     “Material Debt” is defined in Section 11.1(h).

12



--------------------------------------------------------------------------------



 



     “Maximum Rate” means, at any time and with respect to any Lender, the
maximum rate of interest under applicable law that such Lender may charge the
Borrower. The Maximum Rate shall be calculated in a manner that takes into
account any and all fees, payments, and other charges in respect of the Loan
Documents that constitute interest under applicable law. Each change in any
interest rate provided for herein based upon the Maximum Rate resulting from a
change in the Maximum Rate shall take effect without notice to the Borrower at
the time of such change in the Maximum Rate. For purposes of determining the
Maximum Rate under Texas law, the applicable rate ceiling shall be the
applicable weekly ceiling described in, and computed in accordance with,
Chapter 303 of the Texas Finance Code.
     “Monthly Payment Date” means the third day of each calendar month of each
year, the first of which shall be February 3, 2009.
     “Multiemployer Plan” means a multiemployer plan defined as such in Section
3(37) of ERISA to which contributions have been made by the Borrower or any
ERISA Affiliate and which is covered by Title IV of ERISA.
     “Net Proceeds” from any issuance, sale or disposition of any shares of
equity securities (or any securities convertible or exchangeable for any such
shares, or any rights, warrants, or options to subscribe for or purchase any
such shares) means the amount equal to (a) the aggregate gross proceeds of such
issuance, sale or other disposition, less (b) the following: (i) placement agent
fees, (ii) underwriting discounts and commissions, (iii) bank and other lender
fees, and (iv) reasonable legal fees and other reasonable expenses payable by
the issuer in connection with such issuance, sale or other disposition. “Net
Proceeds” from any disposition of assets means the amount equal to (a) the
aggregate gross proceeds of such disposition, less (b) the following: (i) sales
or other similar taxes paid or payable by the seller in connection with such
disposition, (ii) reasonable broker fees in connection with such disposition,
(iii) reasonable legal fees and other reasonable expenses payable by the seller
in connection with such disposition and (iv) the amount of any Debt secured by
the assets that must be repaid in connection with such disposition so long as it
is a Debt permitted under this Agreement.
     “New Lenders” means (a) an Affiliate of a Lender; (b) an Approved Fund; and
(c) any other Person (other than a natural person) approved by the Agent, the
Issuing Bank, the Swing Lender and the Borrower (such approval not to be
unreasonably withheld) that, immediately prior to its issuance of a Revolving
Credit Commitment pursuant to Section 2.13 was not a Lender hereunder.
     “Notes” means, collectively, the Revolving Credit Notes, the Term Notes,
and the Swing Note.
     “Obligated Party” means each Guarantor and any other Person who is or
becomes party to any written agreement that guarantees or secures payment and
performance of the Obligations or any part thereof.
     “Obligations” means, collectively, the Primary Obligations and the
Secondary Obligations.

13



--------------------------------------------------------------------------------



 



     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Participant” has the meaning assigned to such term in Section 13.7(d).
     “Pay-Day Advance Loan Documents” means the documents, instruments and
agreements which are acceptable to the Agent and the Lenders and are more
specifically described on Schedule 1.1(c) attached hereto, and all amendments,
modifications, renewals, extensions, restatements and supplements thereto,
copies of which have been provided to the Agent and the Lenders and are
satisfactory in form and substance to the Agent and the Lenders; provided that
if such amendments, modifications, renewals, extensions, restatements and
supplements are non-substantive from the perspective of the economics of the
transactions evidenced by such documents, instruments and agreements described
on Schedule 1.1(c), prior approval by the Agent and the Lenders is not required.
     “Pay-Day Advance Loans” means loans which are anticipated to be repaid by
the proceeds of deferred presentment checks or through an ACH debit from the
account of the borrower of the Pay-Day Advance Loan.
     “Payment Office” means the operational office of the Agent in Denver,
Colorado, presently located at 1740 Broadway, 3rd Floor, MAC #C7300-034, Denver,
Colorado 80274.
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to all or any of its functions under ERISA.
     “Permitted Acquisitions” means (a) those acquisitions by the Borrower or
any of its Subsidiaries of all or substantially all of either the assets of, or
equity interests in, a Target so long as (i) the purchase price (whether in cash
or other consideration) of such acquisition shall not exceed an amount equal to
15% of the Borrower’s Consolidated Net Worth as of the closing date of such
acquisition, (ii) such acquisitions shall be of either the assets of a Target
used in, or equity interests in a Target engaged in, the same or substantially
similar businesses as the Borrower and its Subsidiaries as of the date hereof,
(iii) such acquisitions must not be hostile acquisitions, (iv) no Default or
Event of Default has occurred and is continuing or would result therefrom,
(v) the Borrower has furnished to the Agent a Compliance Certificate setting
forth (A) recalculations of compliance with the covenants contained in Article X
for the prior four Fiscal Quarters then most recently ended prior to the date of
such Permitted Acquisition, on a pro forma basis as if such Permitted
Acquisition had occurred on the first day of such period, and such
recalculations shall show that such covenants would have been complied with if
the Permitted Acquisition had occurred on the first day of such period and
(B) the Borrower in good faith believes that after giving effect to such
Permitted Acquisition the covenants contained in Article X will continue to be
met for the one year period following the consummation of such Permitted
Acquisition, (vi) after giving effect to such Permitted Acquisition, the
aggregate amount of Revolving Credit Loan Advances available to be

14



--------------------------------------------------------------------------------



 



advanced pursuant to Section 2.1 shall be at least $10,000,000, and (vii) the
Agent shall have received from the Borrower notice of such Permitted Acquisition
at least 30 days prior to the closing of such Permitted Acquisition, and (b) the
Permitted Alpha Acquisition.
     “Permitted Alpha Acquisition” means an acquisition by the Borrower or any
of its Subsidiaries of all or substantially all of the equity interests in Alpha
Corporation so long as (a) no Default or Event of Default has occurred and is
continuing or would result therefrom, (b) the Borrower has furnished to the
Agent a Compliance Certificate setting forth (i) recalculations of compliance
with the covenants contained in Article X for the prior four Fiscal Quarters
then most recently ended prior to the date of such Permitted Alpha Acquisition,
on a pro forma basis as if such Permitted Alpha Acquisition had occurred on the
first day of such period, and such recalculations shall show that such covenants
would have been complied with if the Permitted Alpha Acquisition had occurred on
the first day of such period and (ii) the Borrower in good faith believes that
after giving effect to such Permitted Alpha Acquisition the covenants contained
in Article X will continue to be met for the one year period following the
consummation of such Permitted Alpha Acquisition, (c) after giving effect to
such Permitted Alpha Acquisition, the aggregate amount of Revolving Credit Loan
Advances available to be advanced pursuant to Section 2.1 shall be at least
$10,000,000, (d) the Agent shall have received from the Borrower notice of such
Permitted Acquisition at least 30 days prior to the closing of such Permitted
Acquisition, and (e) the closing of the Permitted Alpha Acquisition shall occur
no later than December 31, 2008, otherwise such acquisition will be subject to
the tests set forth in clause (a) of the definition of “Permitted Acquisitions”.
     “Permitted Debt” means (a) the Obligations, (b) Existing Debt and (c) other
Debt permitted by Section 9.1.
     “Permitted Liens” means Liens permitted by Section 9.2.
     “Permitted Payments” means those dividends or other payments or
distributions on account of its capital stock or made to redeem, purchase,
retire, or otherwise acquire any of its capital stock (or the purchase or
acquisition by any Subsidiary of any capital stock of the Borrower or another
Subsidiary), so long as (a) no Default or Event of Default has occurred and is
continuing or would result therefrom, (b) the Borrower has furnished to the
Agent a Compliance Certificate setting forth (i) recalculations of compliance
with the covenants contained in Article X for the prior four Fiscal Quarters
then most recently ended prior to the date of such Permitted Payment, on a pro
forma basis as if such Permitted Payment had occurred on the first day of such
period, and such recalculations shall show that such covenants would have been
complied with if the Permitted Payment had occurred on the first day of such
period and (ii) the Borrower in good faith believes that after giving effect to
such Permitted Payment the covenants contained in Article X will continue to be
met for the one year period following the consummation of such Permitted
Payment, and (c) the aggregate amount of all such Permitted Payments shall not
exceed $10,000,000 in any Fiscal Year of the Borrower.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
or other entity.

15



--------------------------------------------------------------------------------



 



     “Plan” means any employee benefit plan (within the meaning of Section 3(3)
of ERISA) established or maintained by the Borrower or any ERISA Affiliate,
which plan is subject to the provisions of ERISA.
     “Platform” is defined in Section 13.11(b)(iii).
     “Primary Obligations” means all obligations, indebtedness, and liabilities
of the Borrower to the Agent, the Issuing Bank, and the Lenders, or any of them,
arising pursuant to any of the Loan Documents, now existing or hereafter
arising, whether direct, indirect, related, unrelated, fixed, contingent,
liquidated, unliquidated, joint, several, or joint and several, including,
without limitation, the obligations, indebtedness, and liabilities of the
Borrower under this Agreement, the Notes, and the other Loan Documents
(including without limitation, all of the Borrower’s contingent reimbursement
obligations in respect of Letters of Credit), and all interest accruing thereon
and all attorneys’ fees and other expenses incurred in the enforcement or
collection thereof.
     “Prime Rate” means, at any time, the rate of interest per annum then most
recently announced by Wells Fargo Bank, National Association at its principal
office in San Francisco as its prime rate, which rate may not be the lowest rate
of interest charged by Wells Fargo Bank, National Association to its borrowers.
Each change in any interest rate provided for herein based upon the Prime Rate
resulting from a change in the Prime Rate shall take effect on the date the
change is announced by Wells Fargo Bank, National Association without notice to
the Borrower at the time of such change in the Prime Rate.
     “Principal Office” means the principal office of the Agent in Austin,
Texas, presently located at 111 Congress Avenue, Suite 2200, Austin, Texas
78701.
     “Prohibited Transaction” means any transaction set forth in Section 406 or
407 of ERISA or Section 4975(c)(1) of the Code for which there does not exist a
statutory or administrative exemption.
     “Quarterly Payment Date” means the third day of each January, April, July
and October of each year, the first of which shall be April 3, 2009.
     “Register” is defined in Section 13.7(c).
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Release” means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, disbursement, leaching, or migration of
Hazardous Materials into the indoor or outdoor environment or into or out of
property owned by such Person, including, without limitation, the movement of
Hazardous Materials through or in the air, soil, surface water, ground water, or
property in violation of Environmental Laws. The term “Release” used as a verb
has a corresponding meaning.

16



--------------------------------------------------------------------------------



 



     “Remedial Action” means all actions required to (a) clean up, remove,
treat, or otherwise address Hazardous Materials in the indoor or outdoor
environment, (b) prevent the Release or threat of Release or minimize the
further Release of Hazardous Materials so that they do not migrate or endanger
or threaten to endanger public health or welfare or the indoor or outdoor
environment, or (c) perform pre-remedial studies and investigations and
post-remedial monitoring and care.
     “Rental Expense” means the amounts paid by the Borrower and each Subsidiary
to lease facilities for business operations.
     “Reportable Event” means any of the events set forth in Section 4043 of
ERISA.
     “Required Lenders” means at any time while no Advances or Letters of Credit
Liabilities are outstanding, two or more Lenders having more than 50% of the
aggregate amount of the Commitments and, at any time while Advances or Letter of
Credit Liabilities are outstanding, two or more Lenders holding more than 50% of
the outstanding aggregate principal amount of the Revolving Credit Loan
Advances, the Term Loan, the LC Participations, and the SL Participations.
     “Reserve Requirement” means, for any Eurodollar Advance for any Interest
Period therefor, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained
during such Interest Period under Regulation D by member banks of the Federal
Reserve System in New York City with deposits exceeding one billion Dollars
against “Eurocurrency Liabilities” as such term is used in Regulation D. Without
limiting the effect of the foregoing, the Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks by reason of any
Change in Law against (i) any category of liabilities which includes deposits by
reference to which the Adjusted Eurodollar Rate is to be determined, or (ii) any
category of extensions of credit or other assets which include Eurodollar
Advances.
     “Revolving Credit Commitment” means, as to each Lender, the obligation of
such Lender to (a) make the Revolving Credit Loan pursuant to Section 2.1 and
(b) purchase participations (or with respect to the Swing Lender or the Issuing
Bank, held other interests in) the Swing Loan and in Letters of Credit described
in Articles II and III hereunder, in the aggregate principal amount up to but
not exceeding the amount set forth opposite the name of such Lender on
Schedule 1.1(a) hereto under the heading “Revolving Credit Commitment”, as the
same may be reduced pursuant to Section 2.12, terminated pursuant to
Section 2.12 or 11.2 or increased pursuant to Section 2.13. As of the date
hereof, the aggregate amount of all Revolving Credit Commitments is $80,000,000.
     “Revolving Credit Loan” means the revolving credit loan made or to be made
hereunder to Borrower pursuant to Section 2.1.
     “Revolving Credit Loan Advance” means an Advance under the Revolving Credit
Loan.

17



--------------------------------------------------------------------------------



 



     “Revolving Credit Notes” means the promissory notes of the Borrower payable
to the order of the Lenders in the aggregate principal amount of the Revolving
Credit Loan, in substantially the form of Exhibit A hereto, and all extensions,
renewals, and modifications thereof.
     “Revolving Credit Termination Date” means 10:00 a.m. (Austin, Texas time)
on December 31, 2011 or such earlier date and time on which the Revolving Credit
Commitments and Swing Commitment terminate as provided in this Agreement.
     “Rules” is defined in Section 13.13(b).
     “Secondary Obligations” means all obligations, indebtedness, and
liabilities of the Borrower to the Lenders or any of them, arising pursuant to
or in connection with the Deposit and Cash Management Services or any Specified
Hedge Agreement, now existing or hereafter arising, whether direct, indirect,
related, unrelated, fixed, contingent, liquidated, unliquidated, joint, several,
or joint and several, including without limitation, the obligations of the
Borrower to pay all fees, costs and expenses (including without limitation,
reasonable attorneys’ fees) provided for in connection with the documentation
governing the Deposit and Cash Management Services or any Specified Hedge
Agreement.
     “Significant Subsidiary” means any direct or indirect Subsidiary of the
Borrower formed or acquired after the date hereof which either (a) has assets
with an aggregate book value of equal to or greater than $5,000,000, (b) is
designated by the Agent or the Required Lenders as a Significant Subsidiary, or
(c) owns equity interests in a foreign Significant Subsidiary.
     “SL Participation” means, with respect to any Lender, at any time, the
amount of participating interest held by such Lender (or in the case of the
Swing Lender, other interests) in respect of the Swing Loan.
     “Specified Hedge Agreement” means any Hedge Agreement entered into by
Borrower or any of its Subsidiaries and any Lender, or any Person that was a
Lender when such Hedge Agreement was entered into as counterparty.
     “Subsidiary” means any corporation (or other entity) of which at least a
majority of the outstanding shares of stock (or other ownership interests)
having by the terms thereof ordinary voting power to elect a majority of the
board of directors (or similar governing body) of such corporation (or other
entity) (irrespective of whether or not at the time stock (or other ownership
interests) of any other class or classes of such corporation (or other entity)
shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned or controlled by the
Borrower or one or more of the Subsidiaries or by the Borrower and one or more
of the Subsidiaries.
     “Subsidiary Security Agreement” means collectively, those certain Fourth
Amended and Restated Subsidiary Security Agreements dated as of the date hereof
executed by the Guarantors in favor of the Agent for the benefit of the Lenders,
in form

18



--------------------------------------------------------------------------------



 



and substance satisfactory to the Agent and the Lenders, as the same may be
amended, restated, supplemented, or modified from time to time.
     “Swing Commitment” means an amount (subject to reduction or cancellation as
herein provided) equal to $10,000,000.
     “Swing Lender” means Wells Fargo Bank, National Association.
     “Swing Loan” means the swing loan made or to be made hereunder to the
Borrower pursuant to Section 2.8.
     “Swing Loan Advance” means an Advance under the Swing Loan.
     “Swing Note” means the promissory note of the Borrower payable to the order
of the Swing Lender in the principal amount of the Swing Commitment in
substantially the form of Exhibit C hereto, and all extensions, renewals, and
modifications thereof.
     “Syndication Agent” has the meaning set forth in the introductory paragraph
of this Agreement.
     “Target” means a Person that is the subject of a Permitted Acquisition,
including but not limited to Alpha Corporation.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Loan” means the term loan made or to be made hereunder to Borrower
pursuant to Section 2.2.
     “Term Loan Commitment” means, as to each Lender, the obligation of such
Lender to make the Term Loan as described in Section 2.2 hereunder in the
principal amount up to but not exceeding the amount set forth opposite the name
of such Lender on Schedule 1.1(a) hereto under the heading “Term Loan
Commitment.” As of the date hereof, the aggregate amount of the Term Loan
Commitments of all Lenders equals $40,000,000.
     “Term Notes” means the promissory notes of the Borrower payable to the
order of the Lenders in the aggregate principal amount of the Term Loan, in
substantially the form of Exhibit B hereto, and all extensions, renewals, and
modifications thereof.
     “Term Loan Termination Date” means 10:00 a.m. (Austin, Texas time) on
December 31, 2012 or such earlier date and time as provided in this Agreement.
     “Total Leverage Ratio” means, as of any Fiscal Quarter end, the ratio of
(a) Funded Debt to (b) EBITDA, in each case for such Fiscal Quarter and the
prior three Fiscal Quarters.
     “Trademark Security Agreement” means those certain Security Interest
Assignment of Trademarks dated as of March 31, 2000, October 13, 2006, and
December

19



--------------------------------------------------------------------------------



 



31, 2008, executed by the Borrower in favor of the Agent for the benefit of the
Lenders, in form and substance satisfactory to the Agent and the Lenders, as the
same may be amended, restated, supplemented or modified from time to time.
     “Type” means any type of Advance (i.e., Base Rate Advance or Eurodollar
Advance).
     “UCC” means the Uniform Commercial Code as in effect in the State of Texas
from time to time.
     “Waiver” is defined in Section 8.12.
     Section 1.2 Other Definitional Provisions. The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP. Terms used herein that are
defined in the UCC, unless otherwise defined herein, shall have the meanings
specified in the UCC. In the event of any changes in accounting principles
required by GAAP or recommended by the Borrower’s certified public accountants
and implemented by the Borrower occur and such changes result in a change in the
method of the calculation of financial covenants, standards, or terms under this
Agreement, then the Borrower, the Agent, and the Lenders agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such changes with the desired result that the criteria for
evaluating such covenants, standards, or terms shall be the same after such
changes as if such changes had not been made. Until such time as such an
amendment shall have been executed and delivered by the Agent, the Borrower and
the Required Lenders, all financial covenants, standards, and terms in this
Agreement shall continue to be calculated or construed as if such changes had
not occurred.
     Section 1.3 Consolidation of Variable Interest Entities. All references
herein to consolidated financial statements of the Borrower and the Subsidiaries
or to the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 — Consolidation of Variable

20



--------------------------------------------------------------------------------



 



Interest Entities: an interpretation of ARB No. 51 (January 2003), as if such
variable interest entity were a Subsidiary as defined herein, but each such
variable interest entity shall not be considered a Subsidiary for any other
purpose hereunder.
ARTICLE II
Revolving Credit Loan, Term Loan, and Swing Loan
     Section 2.1 Revolving Credit Commitments. Subject to the terms and
conditions of this Agreement, each Lender severally agrees to make one or more
Revolving Credit Loan Advances to the Borrower from time to time from the date
hereof to but excluding the Revolving Credit Termination Date in an aggregate
principal amount at any time outstanding up to but not exceeding the amount of
such Lender’s Revolving Credit Commitment as then in effect, provided that the
aggregate amount of all Revolving Credit Loan Advances at any time outstanding
shall not exceed (a) the Revolving Credit Commitments, minus (b) the sum of the
outstanding Swing Loan Advances and the Letter of Credit Liabilities. Subject to
the foregoing limitations, and the other terms and provisions of this Agreement,
the Borrower may borrow, repay, and reborrow hereunder the amount of the
Revolving Credit Commitments by means of Base Rate Advances and Eurodollar
Advances and, until the Revolving Credit Termination Date, the Borrower may
Convert Revolving Credit Loan Advances of one Type into Revolving Credit Loan
Advances of another Type. Revolving Credit Loan Advances of each Type made by
each Lender shall be made and maintained at such Lender’s Applicable Lending
Office for Advances of such Type.
     Section 2.2 Term Loan Commitment. Subject to the terms and conditions of
this Agreement, each Lender severally agrees to extend a term loan to the
Borrower on the date hereof in an aggregate principal amount up to but not
exceeding the amount of such Lender’s Term Loan Commitment. Such Term Loan shall
be made by way of a single Advance made on the date hereof. Any portion of each
Lender’s Term Loan Commitment not utilized by such Advance on such date shall be
permanently cancelled. Amounts advanced and repaid under the Term Loan may not
be reborrowed. The Term Loan made by each Lender shall be made and maintained at
such Lender’s Applicable Lending Office.
     Section 2.3 Notes. The obligation of the Borrower to repay each Lender for
Revolving Credit Loan Advances made by such Lender and interest thereon shall be
evidenced by a Revolving Credit Note executed by the Borrower, payable to the
order of such Lender, in the principal amount of such Lender’s Revolving Credit
Commitment dated the date hereof. The obligation of the Borrower to repay each
Lender for the Term Loan made by such Lender and interest thereon shall be
evidenced by a Term Note executed by the Borrower, payable to the order of such
Lender, in the principal amount of such Lender’s Term Loan Commitment dated the
date hereof.
     Section 2.4 Repayment of Loans.
     (a) The Borrower shall repay the outstanding principal amount of the
Revolving Credit Loan and the Swing Loan on the Revolving Credit Termination
Date.
     (b) To the extent not otherwise required to be paid earlier as provided
herein, the Borrower shall repay the aggregate principal amount of the Term Loan
on each Quarterly Payment Date in installments in the principal amount of
$2,500,000 (less any

21



--------------------------------------------------------------------------------



 



amounts applied to such installments as permitted pursuant to Sections 4.2 or
4.3), with final payment of the remaining principal balance on the Term Loan due
on the Term Loan Termination Date.
     Section 2.5 Interest. The unpaid principal amount of the Loans shall bear
interest at a varying rate per annum equal from day to day to the lesser of
(a) the Maximum Rate or (b) the Applicable Rate. If at any time the Applicable
Rate for any Advance shall exceed the Maximum Rate, thereby causing the interest
accruing on such Advance to be limited to the Maximum Rate, then any subsequent
reduction in the Applicable Rate for such Advance shall not reduce the rate of
interest on such Advance below the Maximum Rate until the aggregate amount of
interest accrued on such Advance equals the aggregate amount of interest which
would have accrued on such Advance if the Applicable Rate had at all times been
in effect. Accrued and unpaid interest on the Loans shall be due and payable as
follows:
     (a) in the case of all Base Rate Advances, on each Monthly Payment Date;
     (b) in the case of all Eurodollar Advances, on the last day of the Interest
Period with respect thereto and, in the case of an Interest Period with a
duration greater than three months, at three-month intervals after the first day
of such Interest Period;
     (c) upon the payment or prepayment of any Eurodollar Advance or the
Conversion of any Eurodollar Advance to an Advance of another Type (but only on
the principal amount so paid, prepaid, or Converted);
     (d) with respect to Revolving Credit Loan Advances and Swing Loan Advances,
on the Revolving Credit Termination Date; and
     (e) with respect to the Term Loan, on the Term Loan Termination Date.
     Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default, the outstanding principal amounts of all
Advances and (to the fullest extent permitted by law) any other amounts payable
by the Borrower under any Loan Document shall bear interest at the Default Rate
at the Required Lenders’ option beginning upon the occurrence of such Event of
Default or such later date as selected by the Required Lenders. Interest payable
at the Default Rate shall be payable from time to time on demand.
     Section 2.6 Revolving Credit Loan Borrowing Procedure. The Borrower shall
give the Agent notice by means of an Advance Request Form of each requested
Revolving Credit Loan Advance at least one Business Day before the requested
date of each Base Rate Advance, and at least three Business Days before the
requested date of each Eurodollar Advance, specifying: (a) the requested date of
such Revolving Credit Loan Advance (which shall be a Business Day), (b) the
amount of such Revolving Credit Loan Advance, (c) the Type of Revolving Credit
Loan Advance, and (d) in the case of a Eurodollar Advance, the duration of the
Interest Period for such Revolving Credit Loan Advance. Each Eurodollar Advance
under the Revolving Credit Loan shall be in a minimum principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each Base Rate
Advance under the Revolving Credit Loan shall be in a minimum principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof. The Agent shall
notify each Lender of the contents of each such notice promptly. Not later than
1:00 p.m. (Austin, Texas time) on the date specified for each Revolving Credit

22



--------------------------------------------------------------------------------



 



Loan Advance hereunder, each Lender will make available to the Agent at the
Principal Office in immediately available funds, for the account of the
Borrower, its pro rata share of each Revolving Credit Loan Advance. After the
Agent’s receipt of such funds and subject to the other terms and conditions of
this Agreement, the Agent will make each Revolving Credit Loan Advance available
to the Borrower by depositing the same, in immediately available funds, in an
account of the Borrower (designated by the Borrower) maintained with the Agent
at the Principal Office. All notices by the Borrower under this Section shall be
irrevocable and shall be given not later than 11:00 a.m. (Austin, Texas time) on
the day which is not less than the number of Business Days specified above for
such notice.
     Section 2.7 Conversions and Continuations. The Borrower shall have the
right from time to time to Convert all or part of an Advance of one Type into an
Advance of another Type or to Continue Eurodollar Advances as Eurodollar
Advances by giving the Agent written notice at least one Business Day before
Conversion into a Base Rate Advance, and at least three Business Days before
Conversion into or Continuation of a Eurodollar Advance, specifying: (a) the
Conversion or Continuation date, (b) the amount of the Advance to be Converted
or Continued, (c) in the case of Conversions, the Type of Advance to be
Converted into, and (d) in the case of a Continuation of or Conversion into a
Eurodollar Advance, the duration of the Interest Period applicable thereto;
provided that (i) Eurodollar Advances may only be Converted on the last day of
the Interest Period, (ii) except for Conversions into Base Rate Advances, no
Conversions shall be made while a Default has occurred and is continuing, and
(iii) no more than five Interest Periods shall be in effect at the same time.
The Agent shall notify each Lender of the contents of each such notice promptly
and in any event not later than one Business Day after receipt thereof. All
notices by the Borrower under this Section shall be irrevocable and shall be
given not later than 11:00 a.m. (Austin, Texas time) on the day which is not
less than the number of Business Days specified above for such notice. If the
Borrower shall fail to give the Agent the notice as specified above for
Continuation or Conversion of a Eurodollar Advance prior to the end of the
Interest Period with respect thereto, such Eurodollar Advance shall be Converted
automatically into a Base Rate Advance on the last day of the then current
Interest Period for such Eurodollar Advance.
     Section 2.8 Swing Loans.
     (a) Making Swing Loans; Interest Rate. For the convenience of the parties
and as an integral part of the transactions contemplated by the Loan Documents,
the Swing Lender, solely for its own account, agrees, on the terms and
conditions hereinafter set forth, to make Swing Loans to the Borrower (which the
Borrower may repay and reborrow from time to time in accordance with the terms
and provisions hereof) from time to time on any Business Day during the period
from the date hereof to but excluding the Revolving Credit Termination Date in
an aggregate principal amount at any one time outstanding which shall not exceed
the Swing Commitment; provided that, the Swing Lender shall not be obligated to
make any Swing Loan (i) which when added to the then outstanding Revolving
Credit Loan Advances plus the outstanding Letter of Credit Liabilities plus the
outstanding Swing Loan Advances would exceed the Revolving Credit Commitments,
and (ii) at any time after any Lender has refused to purchase a participation in
any Swing Loan as provided in Section 2.8(d). All Swing Loans shall bear
interest at the lesser of (A) the Maximum Rate and (B) the Applicable Rate for
Base Rate Advances (subject to Section 2.5) and shall be included within the
Primary

23



--------------------------------------------------------------------------------



 



Obligations hereunder. Each Swing Loan shall be subject to all the terms and
conditions applicable to the Revolving Credit Loan; provided that, (i) there
shall be no minimum Swing Loan Advance amount or repayment for a Swing Loan
except as provided in Section 2.8(c), and (ii) each Swing Loan shall be
available and may be prepaid on same day telephonic notice to be followed
promptly with an Advance Request Form (except for telephonic notices of
prepayment) from the Borrower to the Swing Lender, so long as such notice is
received by the Swing Lender prior to 11:00 a.m. (Austin, Texas time).
     (b) Swing Note. The Swing Loan Advances made by the Swing Lender shall be
evidenced by a single promissory note of the Borrower in substantially the form
of Exhibit C hereto, payable to the order of the Swing Lender in a principal
amount equal to the Swing Commitment as originally in effect and otherwise duly
completed.
     (c) Repayment of Swing Loan Advances. Upon the earlier to occur of (i) the
date 10 Business Days after each Swing Loan Advance, and (ii) demand by the
Swing Lender, the Borrower shall promptly borrow Revolving Credit Loan Advances
from the Lenders, pursuant to Section 2.1 hereof and apply the proceeds of such
Revolving Credit Loan Advances to the repayment of such Swing Loan Advance then
due.
     (d) Participation of Lenders. In the event the Borrower shall fail to repay
when due any Swing Loan Advance, each Lender with a Revolving Credit Commitment
shall irrevocably and unconditionally purchase from the Swing Lender an SL
Participation in such Swing Loan Advance in lawful money of the United States
and in the same day funds, in an amount equal to such Lender’s pro rata share
(based on the Revolving Credit Commitments) of the principal amount of such
Swing Loan Advances then due. If such amount is not in fact made available to
the Swing Lender by any Lender with a Revolving Credit Commitment, the Swing
Lender shall be entitled to recover such amount on demand from such Lender
together with accrued interest thereon, for each day from the date of demand
therefor, if made prior to 1:00 p.m. (Austin, Texas time) on any Business Day,
or, if made at any other time, from the next Business Day following the date of
such demand, until the date such amount is paid to the Swing Lender by such
Lender at the Federal Funds Rate. If such Lender does not pay such amount
forthwith upon the Swing Lender’s demand therefor, and until such time as such
Lender makes the required payment, the Swing Lender shall be deemed to continue
to have outstanding a Swing Loan in the amount of such unpaid participation
obligation for all purposes under the Loan Documents other than those provisions
requiring the other Lenders with a Revolving Credit Commitment to purchase a
participation therein. Thereafter, each payment of all or any part of the
Primary Obligations evidenced by the Swing Note shall be paid to the Swing
Lender for the ratable benefit of the Swing Lender and the Lenders who are
participants in the Swing Loan; provided that, with respect to any participation
hereunder, all interest accruing on the Swing Loan (or any portion thereof) to
which such participation relates prior to the date of purchase of any
participation hereunder shall be payable solely to the Swing Lender for its own
account.
     Section 2.9 Use of Proceeds. The proceeds of Advances shall be used by the
Borrower (a) for working capital in the ordinary course of business and other
general corporate purposes and (b) to finance Permitted Acquisitions.

24



--------------------------------------------------------------------------------



 



     Section 2.10 Fees. (a) On or prior to each December 31 during the term
hereof, beginning as of the date hereof, the Borrower agrees to pay to the Agent
for the account of the Agent an annual agent fee in an amount to be agreed to by
the Borrower and the Agent pursuant to a side letter agreement, and (b) the
Borrower agrees to pay to the Agent for the account of each Lender a “Commitment
Fee” (herein so called) on the average daily unused amount of such Lender’s
Revolving Credit Commitment for the period from and including the date of this
Agreement to and including the Revolving Credit Termination Date at the
Commitment Fee Rate, based on a 360 day year and the actual number of days
elapsed. The accrued Commitment Fee shall be payable in arrears on each
Quarterly Payment Date and on the Revolving Credit Termination Date. For the
purpose of calculating the Commitment Fee hereunder, the Revolving Credit
Commitments shall be deemed utilized by the amount of all Revolving Credit Loan
Advances and all Letter of Credit Liabilities and without giving effect to any
Swing Loan Advances or SL Participations.
     Section 2.11 Determination of Eurodollar Margin, Base Rate Margin, and
Commitment Fee Rate. The Eurodollar Margin, Base Rate Margin and Commitment Fee
Rate shall be defined and determined as follows:
     “Base Rate Margin” means (i) during the period commencing on the date
hereof and ending on but not including the first Adjustment Date (defined
below), 0.50% per annum, and (ii) during each period, from and including one
Adjustment Date to but excluding the next Adjustment Date (herein a “Calculation
Period”), the percent per annum set forth in the table below in this
Section 2.11 under the heading “Base Rate Margin” opposite the Total Leverage
Ratio calculated for the completed four Fiscal Quarters which immediately
preceded the beginning of the applicable Calculation Period.
     “Commitment Fee Rate” means (i) during the period commencing on the date
hereof and ending on but not including the first Adjustment Date, 0.25% per
annum, and (ii) during each Calculation Period, the percent per annum set forth
in the table below in this Section 2.11 under the heading “Commitment Fee Rate”
opposite the Total Leverage Ratio calculated for the completed four Fiscal
Quarters which immediately preceded the beginning of the applicable Calculation
Period.
     “Eurodollar Margin” means (i) during the period commencing on the date
hereof and ending on but not including the first Adjustment Date, 2.50% per
annum, and (ii) during each Calculation Period, the percent per annum set forth
in the table below in this Section 2.11 under the heading “Eurodollar Margin”
opposite the Total Leverage Ratio calculated for the completed four Fiscal
Quarters which immediately preceded the beginning of the applicable Calculation
Period.

25



--------------------------------------------------------------------------------



 



                          Total Leverage Ratio   Eurodollar Margin   Base Rate
Margin   Commitment Fee Rate
Less than 1.00:1.00
    1.75 %     0.00 %     0.25 %
Less than 1.50:1.00, but greater than or equal to 1.00:1.00
    2.00 %     0.00 %     0.25 %
Less than 2.00:1.00, but greater than or equal to 1.50:1.00
    2.25 %     0.25 %     0.25 %
Greater than or equal to 2.00:1.00
    2.50 %     0.50 %     0.30 %

     Upon delivery of the Compliance Certificate pursuant to Section 8.1(c) in
connection with the financial statements required to be delivered pursuant to
Section 8.1(b) at the end of each Fiscal Quarter commencing with such Compliance
Certificate delivered with respect to the Fiscal Quarter ending June 30, 2009
the Eurodollar Margin, the Base Rate Margin and the Commitment Fee Rate shall
automatically be adjusted as set forth in the table above, such automatic
adjustment to take effect as of the first Business Day after the receipt by the
Agent of the related Compliance Certificate (each such Business Day when the
Eurodollar Margin, the Base Rate Margin or the Commitment Fee Rate is adjusted
pursuant to this sentence or below, herein an “Adjustment Date”). If the
Borrower fails to deliver such Compliance Certificate which so sets forth the
Total Leverage Ratio within the period of time required by Section 8.1(c), the
Eurodollar Margin, the Base Rate Margin and the Commitment Fee Rate shall
automatically be adjusted to the highest applicable percentage set forth in the
grid above, such automatic adjustment to take effect as of the first Business
Day after the last day on which the Borrower was required to deliver the
applicable Compliance Certificate in accordance with Section 8.1(c) and to
remain in effect until subsequently adjusted in accordance herewith upon the
delivery of a Compliance Certificate.
     If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Total Leverage Ratio as calculated by the Borrower as of
any applicable date was inaccurate and (ii) a proper calculation of the Total
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall promptly and retroactively be obligated to pay to the Agent for
the account of the applicable Lenders, promptly on demand by the Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Agent, any Lender or the Issuing
Bank), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Agent, any Lender or the Issuing Bank, as the case may be, under Sections 2.5,
2.8(a), 2.10, 3.3 or 3.5 or under Article XI. The Borrower’s obligations under
this paragraph shall survive for a period of six (6) months after the
termination of the Commitments and the repayment of all other Obligations
hereunder.
     Section 2.12 Reduction or Termination of Revolving Credit Commitments.
     (a) Optional. The Borrower shall have the right to terminate in whole or
reduce in part the unused portion of the Revolving Credit Commitments (including
the

26



--------------------------------------------------------------------------------



 



Swing Commitment) upon at least three Business Days prior notice (which notice
shall be irrevocable) to the Agent and each Lender specifying the effective date
thereof, whether a termination or reduction is being made, and the amount of any
partial reduction, provided that each partial reduction shall be in the amount
of $5,000,000 (or in the case of the Swing Commitment, $1,000,000) or an
integral multiple thereof and the Revolving Credit Commitments (other than the
Swing Commitment) shall not be reduced below the outstanding Letter of Credit
Liabilities, and the Borrower shall simultaneously prepay the amount by which
the unpaid principal amount of the Revolving Credit Loan Advances, the Swing
Loan Advances and outstanding Letter of Credit Liabilities exceeds the Revolving
Credit Commitments (after giving effect to such notice) plus accrued and unpaid
interest on the principal amount so prepaid. The Revolving Credit Commitments
may not be reinstated after they have been terminated or reduced. In addition
the Swing Commitment may never be more than the Revolving Credit Commitments
(exclusive of the amount of the Swing Commitment).
     (b) Mandatory. Upon the occurrence of any event requiring a mandatory
prepayment under Section 4.3(c), (i) the Revolving Credit Commitments shall
automatically reduce by the amount equal to 100% of the Net Proceeds from the
sale of assets occurring on such date to the extent such amount exceeds either
(A) $2,000,000 per Disposition or (B) $6,000,000 in the aggregate for all
Dispositions which have occurred since the date hereof, and (ii) the Borrower
shall simultaneously prepay the amount by which the unpaid principal amount of
the Advances plus the Letter of Credit Liabilities exceeds the Revolving Credit
Commitments (after giving effect to such reduction) plus accrued and unpaid
interest on the principal amount so prepaid.
     Section 2.13 Increase in Revolving Credit Commitments.
     (a) Request for Increase. So long as (i) no Default has occurred and is
continuing, and (ii) the Borrower has not otherwise terminated or reduced in
part any unused portion of the aggregate Revolving Credit Commitments at any
time pursuant to Section 2.12, the Borrower may by notice to the Agent, request,
not more than two (2) times, an increase in the amount of the aggregate
Revolving Credit Commitments within the limitations hereafter described, which
notices shall set forth the amount of such increase. In accordance with
Section 2.13(d), the amount of the aggregate Revolving Credit Commitments may be
so increased either by having one or more New Lenders that have been approved by
the Borrower become Lenders and/or by having any one or more of the then
existing Lenders (at their respective election in their sole discretion)
increase the amount of their Revolving Credit Commitments (“Increasing
Lenders”), provided that (i) the Revolving Credit Commitment of any New Lender
shall not be less than $5,000,000 and the sum of the Revolving Credit
Commitments of the New Lenders and the increases in the Revolving Credit
Commitments of the Increasing Lenders shall be in an aggregate amount of not
less than $10,000,000 (and, if in excess thereof, in integral multiples of
$1,000,000); (ii) the aggregate amount of all the increases in the Revolving
Credit Commitments pursuant to this Section 2.13 shall not exceed $30,000,000
and the aggregate Revolving Credit Commitments shall not exceed $110,000,000;
(iii) the Borrower, each New Lender and/or each Increasing Lender shall have
executed and delivered to the Agent a commitment and acceptance (the “Commitment
and Acceptance”) substantially in the form of Exhibit G hereto, and the Agent
shall have

27



--------------------------------------------------------------------------------



 



accepted and executed the same, (iv) the Borrower shall have executed and
delivered to the Agent a Revolving Credit Note or Revolving Credit Notes payable
to the order of each New Lender and/or each Increasing Lender, each such
Revolving Credit Note to be in the amount of such New Lender’s Revolving Credit
Commitment or such Increasing Lender’s Revolving Credit Commitment (as
applicable); (v) if requested by the Agent, the Borrower shall have delivered to
the Agent opinions of Borrower’s in-house counsel (substantially similar to the
forms of opinions provided for in Section 6.1(l), modified to apply to the
increase in the Revolving Credit Commitments and each new Revolving Credit Note
and Commitment and Acceptance executed and delivered in connection therewith);
(vi) the Guarantors shall have consented in writing to the new Revolving Credit
Commitments or increases in Revolving Credit Commitments (as applicable) and
shall have agreed that their Guaranty and the Subsidiary Security Agreement
continues in full force and effect, and (vii) the Borrower, each New Lender
and/or each Increasing Lender shall otherwise have executed and delivered such
other instruments and documents as the Agent shall have reasonably requested in
connection with such new Revolving Credit Commitment or increase in the
Revolving Credit Commitment (as applicable). The form and substance of the
documents required under clauses (iii) through (vii) above shall be reasonably
acceptable to the Agent. The Agent shall provide written notice to all of the
Lenders hereunder of the admission of any New Lender or the increase in the
Revolving Credit Commitment of any Increasing Lender hereunder and shall furnish
to each of the Lenders copies of the documents required under clause (iii), (v),
(vi) and (vii) above.
     (b) Payments Related to Increase. Upon the effective date of any increase
in the aggregate Revolving Credit Commitments pursuant to the provisions hereof
(such date hereinafter referred to as the “Increase Date”), which Increase Date
shall be mutually agreed upon by the Borrower, each New Lender, each Increasing
Lender and the Agent, each New Lender and/or Increasing Lender shall make a
payment to the Agent in an amount sufficient, upon the application of such
payments by all New Lenders and Increasing Lenders to the reduction of the
outstanding Revolving Credit Loans held by the Lenders (including the Increasing
Lenders) to cause the principal amount outstanding under the Revolving Credit
Loans made by each Lender to be equal to each Lender’s Applicable Percentage of
the Revolving Credit Commitments as so increased as described herein. The
Borrower hereby irrevocably authorizes each New Lender and/or each Increasing
Lender to fund to the Agent the payment required to be made pursuant to the
immediately preceding sentence for application to the reduction of the
outstanding Revolving Credit Loans held by the other Lenders, and each such
payment shall constitute a Revolving Credit Loan hereunder. If, as a result of
the repayment of the Revolving Credit Loans provided for in this Section
2.13(b), any payment of a Eurodollar Advance occurs on a day which is not the
last day of the applicable Interest Period, the Borrower will pay to the Agent
for the benefit of any of the Lenders (including any Increasing Lender to the
extent of Eurodollar Advances held by such Increasing Lender prior to such
Increase Date) holding a Eurodollar Advance any loss or cost incurred by such
Lender resulting therefrom in accordance with Section 5.5. Upon the Increase
Date, all Revolving Credit Loans outstanding hereunder (including any Revolving
Credit Loans made by the New Lenders and/or Increasing Lenders on the Increase
Date) shall be Base Rate Advances, subject to the Borrower’s right to Convert
the same to Eurodollar Advances on or after such date in accordance with the
provisions of Section 2.7.

28



--------------------------------------------------------------------------------



 



     (c) Participations in Letters of Credit and Swing Loans. Upon the Increase
Date and the making of the Revolving Credit Loans by the New Lenders and/or
Increasing Lenders in accordance with the provisions of Section 2.13(b), each
New Lender and/or each Increasing Lender shall also be deemed to have
irrevocably and unconditionally purchased and received without recourse or
warranty, from the Lenders immediately prior to the Increase Date, an undivided
interest and participation in any Letter of Credit and Swing Loan, as
applicable, then outstanding, ratably, such that each Lender (including each New
Lender) with Revolving Credit Commitments holds a participation interest in each
such Letter of Credit and Swing Loan, as applicable, in proportion to such
Lender’s Applicable Percentage of the Revolving Credit Commitments as so
increased.
     (d) Lender Elections to Increase. Upon the notice by the Borrower to the
Agent pursuant to Section 2.13(a) hereof, each of the then existing Lenders
shall have the right (at such Lender’s election) to increase its Revolving
Credit Commitment by an amount equal to such Lender’s Applicable Percentage of
the proposed increase in the aggregate Revolving Credit Commitments. If less
than all of the proposed increase in aggregate Revolving Credit Commitments is
elected by the existing Lenders, then any of the then existing Lenders shall
have the right to increase its Revolving Credit Commitment in an amount greater
than such Lender’s Applicable Percentage of the proposed increase in the
aggregate Revolving Credit Commitments with the Agent’s approval. If the entire
amount of the proposed increase in aggregate Revolving Credit Commitments is
still not obtained, the Borrower may with the Agent’s cooperation add New
Lenders, such New Lenders to be reasonably acceptable to the Agent, with new
Revolving Credit Commitments which when added to the increase in Revolving
Credit Commitments of the Increasing Lenders, shall equal the requested increase
in the aggregate Revolving Credit Commitments. In the event the sum of each New
Lender’s Revolving Credit Commitment and the increase in each Increasing
Lender’s Revolving Credit Commitment is less than the requested increase in the
aggregate Revolving Credit Commitments, the Borrower may elect to accept the
increase in the aggregate Revolving Credit Commitments to be equal to such
lesser amount. Notwithstanding anything to the contrary, Agent shall not be
liable for any failure to obtain Increasing Lenders or New Lenders hereunder or
any failure to increase the aggregate Revolving Credit Commitments by the amount
so requested by the Borrower pursuant to Section 2.13(a).
     (e) No Commitment to Increase. Nothing contained herein shall constitute,
or otherwise be deemed to be a commitment or agreement on the part of any Lender
to increase its Revolving Credit Commitment hereunder at any time. No Lender
(except only for itself) shall have the right to decline Borrower’s request
pursuant to Section 2.13(a) for an increase in the aggregate Revolving Credit
Commitments.
     (f) Conflicting Provisions. This Section shall supersede any provisions in
Section 13.9 to the contrary.

29



--------------------------------------------------------------------------------



 



ARTICLE III
Letters of Credit
     Section 3.1 Letters of Credit.
     (a) Subject to the terms and conditions of this Agreement, the Issuing Bank
agrees to issue one or more Letters of Credit for the account of the Borrower or
any Guarantor from time to time from the date hereof to but excluding the date
30 days prior to the Revolving Credit Termination Date; provided, however, that
the outstanding Letter of Credit Liabilities shall not at any time exceed the
lesser of (i) $5,000,000, and (ii) an amount equal to (A) the aggregate
Revolving Credit Commitments, minus (B) the sum of the outstanding Revolving
Credit Loan Advances and Swing Loan Advances. Each Letter of Credit shall have
an expiration date not beyond five Business Days prior to the Revolving Credit
Termination Date, shall be payable in Dollars, must support a transaction that
is entered into in the ordinary course of the Borrower’s business, must be
satisfactory in form and substance to the Issuing Bank, and shall be issued
pursuant to such documents and instruments (including, without limitation, the
Issuing Bank’s standard application for issuance of letters of credit as then in
effect) as the Issuing Bank may require. No Letter of Credit shall require any
payment by the Issuing Bank to the beneficiary thereunder pursuant to a drawing
prior to the third Business Day following presentment of a draft and any related
documents to the Issuing Bank.
     (b) By the issuance of each Letter of Credit and without any further action
on the part of the Issuing Bank or any of the Lenders in respect thereof, the
Issuing Bank hereby grants to each Lender and each Lender hereby agrees to
acquire from the Issuing Bank a participation in each Letter of Credit and the
related Letter of Credit Liabilities, effective upon the issuance thereof
without recourse or warranty, equal to such Lender’s pro rata share (based on
the Revolving Credit Commitments) of such Letter of Credit and Letter of Credit
Liabilities. In furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Issuing Bank, as and when required by
Section 3.4, such Lender’s pro rata share of each Letter of Credit Disbursement.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this Section 3.1(b) in respect of each Letter of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including without limitation the occurrence and
continuance of any Default, and that each such payment shall be made without any
offset, abatement, withholding, or reduction whatsoever. This agreement to grant
and acquire participations is an agreement between the Issuing Bank and the
Lenders, and neither the Borrower nor any beneficiary of a Letter of Credit
shall be entitled to rely thereon. The Borrower agrees that each Lender
purchasing a participation from the Issuing Bank pursuant to this Section 3.1(b)
may exercise all its rights to payment against the Borrower including the right
of setoff, with respect to such participation as fully as if such Lender were
the direct creditor of the Borrower in the amount of such participation.
     (c) The Issuing Bank agrees with each Lender that it shall transfer to such
Lender, without any offset, abatement, withholding, or reduction whatsoever,
such Lender’s proportionate share of any payment of a reimbursement obligation
of the Borrower with respect to a Letter of Credit Disbursement, including
interest payments

30



--------------------------------------------------------------------------------



 



made to the Issuing Bank on such Letter of Credit Disbursement, based on the
proportion that the payment made by such Lender to the Issuing Bank in respect
of the principal amount of such Letter of Credit Disbursement bears to the
outstanding principal amount of such Letter of Credit Disbursement.
     Section 3.2 Procedure for Issuing Letters of Credit. Each Letter of Credit
shall be issued on at least three Business Days prior notice from the Borrower
to the Issuing Bank by means of a Letter of Credit Request Form describing the
transaction proposed to be supported thereby and specifying (a) the date on
which such Letter of Credit is to be issued (which shall be a Business Day) and
the face amount thereof, (b) the name and address of the beneficiary,
(c) whether such Letter of Credit shall permit a single drawing or multiple
drawings, (d) the conditions permitting the drawing or drawings thereunder,
(e) whether the draft thereunder shall be a sight or time draft and, if the
latter, the date when the draft shall be payable, (f) the form of the draft and
any other documents required to be presented at the time of any drawing (such
notice to set forth the exact wording of such documents or to attach copies
thereof), and (g) the expiration date of such Letter of Credit. Upon fulfillment
of the applicable conditions precedent in Article VI, the Issuing Bank shall
make the applicable Letter of Credit available to the Borrower or, if so
requested by the Borrower, to the beneficiary of the Letter of Credit.
     Section 3.3 Presentment and Reimbursement. (a) Promptly upon receipt of any
documents purporting to represent a demand for payment under a Letter of Credit,
the Issuing Bank shall give notice to the Borrower of the receipt thereof, which
notice may be telephonic to be followed by written notice (which notice may be
made by electronic mail or other electronic media) to the Borrower’s general
counsel and chief financial officer. If the Issuing Bank shall have determined
that a demand for payment under a Letter of Credit appears on its face to be in
conformity with the terms and conditions of such Letter of Credit, the Issuing
Bank shall give notice to the Borrower, which notice may be telephonic, of the
receipt and amount of such drawing and the date on which payment thereon will be
made. If the Borrower shall not have discharged in full by 10:00 a.m. (Austin,
Texas time) on the date of such payment, its obligation to reimburse the Issuing
Bank in the amount of such drawing under such Letter of Credit, then the amount
of such drawing for which the Issuing Bank shall not have been reimbursed by the
Borrower shall be paid by the Borrower to the Issuing Bank or, to the extent the
Issuing Bank shall have received payments with respect to such drawing from the
Lenders, to the Issuing Bank for the account of the Lenders, within three
Business Days after the date of such drawing (but in any event before the
Revolving Credit Termination Date), together with interest on such amount at the
Default Rate from the date of payment by the Issuing Bank to the beneficiary
under the Letter of Credit (each such payment made after 10:00 a.m. (Austin,
Texas time) on such due date to be deemed to be made on the next succeeding
Business Day). The obligations of the Borrower under this Section 3.3 shall be
unconditional, absolute, and irrevocable in all respects.
     Section 3.4 Payment. If the Issuing Bank shall pay any draft presented
under a Letter of Credit issued by it and if the Borrower shall not have
discharged in full its reimbursement obligation by 10:00 a.m. (Austin, Texas
time) on the date of such Letter of Credit Disbursement, then the Issuing Bank
shall as promptly as practicable give telephonic (which shall be promptly
confirmed in writing) or facsimile notice to each Lender of the date of such
payment and the amount of such payment and each Lender shall pay to the Issuing
Bank, in immediately available funds, not later than 3:00 p.m. (Austin, Texas
time) on the date of such payment (or, if Issuing Bank shall notify the Lenders
of such payment after 11:00 a.m. (Austin, Texas time) then not

31



--------------------------------------------------------------------------------



 



later than 12:00 p.m. (Austin, Texas time) on the next succeeding Business Day),
an amount equal to such Lender’s pro rata share of such drawing; provided that,
if any Lender shall for any reason fail to pay the Issuing Bank its pro rata
share of the drawing on the date of such payment, the Issuing Bank shall itself
fund such Lender’s pro rata share while retaining the right to proceed against
such Lender for reimbursement therefor. In the event that the Issuing Bank shall
fund a Lender’s pro rata share of a drawing, the amount so funded shall bear
interest at a rate per annum equal to the Federal Funds Rate and shall be
payable by such Lender when it reimburses the Issuing Bank for funding its pro
rata part (with interest to accrue from and including the date of such funding
to and excluding the date of reimbursement). In the event that a Lender, after
notice, pays its pro rata share of a drawing hereunder and such payment is not
required to fund a Letter of Credit Disbursement, the Issuing Bank shall return
such payment to the Lender with interest calculated at a rate per annum equal to
the Federal Funds Rate (with interest to accrue from and including the date of
such funding to and excluding the date of return). The obligation of each Lender
to pay to the Issuing Bank such Lender’s pro rata part of any drawing under a
Letter of Credit shall be absolute and unconditional under any and all
circumstances (including without limitation the passage of the Revolving Credit
Termination Date), and such obligations shall be several and not joint.
     Section 3.5 Letter of Credit Fee. The Borrower shall pay to the Agent, for
the account of the Lenders, a nonrefundable letter of credit fee for each Letter
of Credit payable in arrears on each Quarterly Payment Date in an amount equal
to the applicable Eurodollar Margin multiplied by the undrawn amount of such
Letter of Credit, based on a 360 day year and the actual number of days in the
stated term of such Letter of Credit. In addition, the Borrower shall pay to the
Issuing Bank, solely for its own account as issuer of Letters of Credit,
nonrefundable fronting, amendment, transfer, negotiation and other fees as
determined in accordance with the Issuing Bank’s then current fee policy.
     Section 3.6 Obligations Absolute. The obligations of the Borrower under
this Agreement and the other Loan Documents (including without limitation the
obligation of the Borrower to reimburse the Issuing Bank for draws under any
Letter of Credit) shall be absolute, unconditional, and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement and the
other Loan Documents under all circumstances whatsoever, including without
limitation the following circumstances:
     (a) Any lack of validity or enforceability of any Letter of Credit or any
other Loan Document;
     (b) Any amendment or waiver of or any consent to departure from any Loan
Document;
     (c) The existence of any claim, set-off, counterclaim, defense or other
rights which the Borrower, any Obligated Party, or any other Person may have at
any time against any beneficiary of any Letter of Credit, the Issuing Bank, any
Lender, the Agent, or any other Person, whether in connection with this
Agreement or any other Loan Document or any unrelated transaction;
     (d) Any statement, draft, or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid, or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;

32



--------------------------------------------------------------------------------



 



     (e) Payment by the Issuing Bank under any Letter of Credit against
presentation of a draft or other document which does not comply with the terms
of such Letter of Credit; or
     (f) Any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
     Section 3.7 Limitation of Liability. The Borrower assumes all risks of the
acts or omissions of any beneficiary of any Letter of Credit with respect to its
use of such Letter of Credit. Neither the Issuing Bank, the Lenders, the Agent,
nor any of their officers or directors shall have any responsibility or
liability to the Borrower or any other Person for: (a) the failure of any draft
to bear any reference or adequate reference to any Letter of Credit, or the
failure of any documents to accompany any draft at negotiation, or the failure
of any Person to surrender or to take up any Letter of Credit or to send
documents apart from drafts as required by the terms of any Letter of Credit, or
the failure of any Person to note the amount of any instrument on any Letter of
Credit, each of which requirements, if contained in any Letter of Credit itself,
it is agreed may be waived by the Issuing Bank, (b) errors, omissions,
interruptions, or delays in transmission or delivery of any messages, (c) the
validity, sufficiency, or genuineness of any draft or other document, or any
endorsement(s) thereon, even if any such draft, document or endorsement should
in fact prove to be in any and all respects invalid, insufficient, fraudulent,
or forged or any statement therein is untrue or inaccurate in any respect,
(d) the payment by the Issuing Bank to the beneficiary of any Letter of Credit
against presentation of any draft or other document that does not comply with
the terms of the Letter of Credit, or (e) any other circumstance whatsoever in
making or failing to make any payment under a Letter of Credit. The Borrower
shall have a claim against the Issuing Bank, and the Issuing Bank shall be
liable to the Borrower, to the extent of any direct, but not consequential,
damages suffered by the Borrower which the Borrower proves in a final
nonappealable judgment were caused by (i) the Issuing Bank’s willful misconduct
or gross negligence in determining whether documents presented under any Letter
of Credit complied with the terms thereof or (ii) the Issuing Bank’s willful
failure to pay under any Letter of Credit after presentation to it of documents
strictly complying with the terms and conditions of such Letter of Credit. The
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary.
ARTICLE IV
Payments
     Section 4.1 Method of Payment. Except as provided in Article III, all
payments of principal, interest, and other amounts to be made by the Borrower
under this Agreement and the other Loan Documents shall be made to the Agent at
the Payment Office for the account of each Lender’s Applicable Lending Office in
Dollars and in immediately available funds by credit to Account Number
4518-151436, without setoff, deduction, or counterclaim, not later than 1:00
p.m. (Austin, Texas time) on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). The Borrower shall, at the time
of making each such payment, specify to the Agent the sums payable by the
Borrower under this Agreement and the other Loan Documents to which such payment
is to be applied (and in the event that the Borrower fails to so specify, or if
an Event of Default has occurred and is continuing, the Agent may apply such

33



--------------------------------------------------------------------------------



 



payment to the Obligations in such order and manner as it may elect in its sole
discretion, subject to Section 4.4 hereof). Each payment received by the Agent
under this Agreement or any other Loan Document for the account of a Lender
shall be paid by the Agent to such Lender, in immediately available funds, for
the account of such Lender’s Applicable Lending Office within one Business Day
following receipt thereof. Whenever any payment under this Agreement or any
other Loan Document shall be stated to be due on a day that is not a Business
Day, such payment may be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of the
payment of interest, the Commitment Fee and any other fees, as the case may be.
     Section 4.2 Voluntary Prepayment. The Borrower may, upon at least one
Business Day prior notice to the Agent in the case of Base Rate Advances (except
as otherwise provided for under Section 2.8(a) for Swing Loan Advances), and at
least three Business Days prior notice to the Agent in the case of Eurodollar
Advances, voluntarily prepay the Advances in whole at any time or from time to
time in part without premium or penalty but with accrued interest to the date of
prepayment on the amount so prepaid, provided that (a) any prepayments of
Eurodollar Advances, if prepaid on other than the last day of the Interest
Period for such Advances, shall be accompanied by all additional amounts which
may be required pursuant to Sections 5.1 and 5.5 and (b) each partial prepayment
shall be in the principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. All notices under this Section shall be irrevocable and shall be
given not later than 11:00 a.m. (Austin, Texas time) on the day which is not
less than the number of Business Days specified above for such notice. Any such
voluntary prepayments shall be applied as the Borrower and the Agent may agree,
but in the absence of such agreement, first to the Swing Loan Advances, then to
Letter of Credit Disbursements for which the Issuing Bank has not been
reimbursed by the Borrower, then to Base Rate Advances under the Revolving
Credit Loan, then to Eurodollar Advances under the Revolving Credit Loan, then
to the remaining Letter of Credit Liabilities and then to the Term Loan to be
applied to the scheduled payments in inverse order of maturity. Any prepayments
hereunder shall be accompanied with accrued and unpaid interest on the amount
prepaid to the date of prepayment.
     Section 4.3 Mandatory Prepayments.
     (a) If at any time the amount equal to the sum of (i) the outstanding
principal amount of all Revolving Credit Loan Advances and the Swing Loan
Advances, plus (ii) the Letter of Credit Liabilities, exceeds the Revolving
Credit Commitments, the Borrower shall promptly prepay Revolving Credit Loan
Advances, Swing Loan Advances and the Letter of Credit Disbursements by the
amount of the excess or, if no Revolving Credit Loan Advances, Swing Loan
Advances or Letter of Credit Disbursements are outstanding, the Borrower shall
immediately pledge to the Agent cash or Cash Equivalent Investments (subject to
no other Liens) in an amount equal to the excess as security for the
Obligations. Any such mandatory prepayments shall be applied first to the Term
Loan, then to the Swing Loan Advances, then to Letter of Credit Disbursements
for which the Issuing Bank has not been reimbursed by the Borrower, then to Base
Rate Advances under the Revolving Credit Loan, then to Eurodollar Advances under
the Revolving Credit Loan, and then to the remaining Letter of Credit
Liabilities. Any prepayments hereunder shall be accompanied with accrued and
unpaid interest on the amount prepaid to the date of prepayment.

34



--------------------------------------------------------------------------------



 



     (b) After any reduction in the Revolving Credit Commitments pursuant to
Section 2.12, the Borrower shall promptly prepay the outstanding Revolving
Credit Loan Advances and Swing Loan Advances by the amount which the sum of the
outstanding principal amount of the Advances under the Revolving Credit Loan and
the Swing Loan plus the Letter of Credit Liabilities exceeds the Revolving
Credit Commitments, as reduced.
     (c) Upon the Disposition of any assets (other than Dispositions of equity
interests or Dispositions of assets permitted under Sections 9.8(a) and (d)),
the Borrower shall promptly prepay the Advances by an amount equal to the Net
Proceeds of such Disposition; provided however, with respect to any Dispositions
permitted under Sections 9.8(b), (c) and (e), the Borrower shall promptly prepay
the Advances by an amount equal to the Net Proceeds of such Disposition to the
extent such amount exceeds either (i) $2,000,000 per Disposition or (ii)
$6,000,000 in the aggregate for all Dispositions which have occurred since the
date hereof. Any such mandatory prepayments shall be applied first to the Term
Loan, then to the Swing Loan Advances, then to Letter of Credit Disbursements
for which the Issuing Bank has not been reimbursed by the Borrower, then to the
Base Rate Advances under the Revolving Credit Loan, then to Eurodollar Advances
under the Revolving Credit Loan, and then to the remaining Letter of Credit
Liabilities. Any prepayments hereunder shall be accompanied with accrued and
unpaid interest on the amount prepaid to the date of prepayment.
     Section 4.4 Pro Rata Treatment. Except to the extent otherwise provided
herein: (a) each Advance shall be made by the Lenders under Section 2.1, the
Term Loan shall be made by the Lenders under Section 2.2, each payment of the
Commitment Fee under Section 2.10, each payment of the Letter of Credit fee
under Section 3.5 (except as provided therein) shall be made for the account of
the Lenders, pro rata according to their respective Commitments; (b) each
termination or reduction of the Revolving Credit Commitments under Section 2.12
shall be applied to the Revolving Credit Commitments of the Lenders, pro rata
according to the respective Revolving Credit Commitments; (c) the making,
Conversion, and Continuation of Advances of a particular Type (other than
Conversions provided for by Section 5.4) shall be made pro rata among the
Lenders holding Advances of such Type according to the amounts of their
respective Commitments; (d) each payment and prepayment of principal of or
interest on Advances by the Borrower or any Obligated Party of a particular Type
of Loan shall be made to the Agent for the account of the Lenders pro rata in
accordance with the respective unpaid principal amounts of such Advances of such
Loan held by such Lenders; (e) any and all other monies received by the Agent
from any source other than pursuant to any of clauses (a) through (d)
hereinabove (including, without limitation, from the Borrower or any Guarantor)
to be applied first against the Primary Obligations and shall be for the pro
rata benefit and account of the Lenders based upon each Lender’s aggregate
outstanding Advances of all Types and LC Participations and SL Participations to
the aggregate outstanding Advances of all Types and LC Participations and SL
Participations of all Lenders and then against the Secondary Obligations and
shall be for the pro rata benefit and account of the Lenders based upon their
respective unpaid amounts of the Secondary Obligations; and (f) the Lenders
shall purchase from the Issuing Bank and the Swing Lender pursuant to
Section 3.1 and Section 2.8 respectively, participations in the Letters of
Credit and the related Letter of Credit Liabilities and the Swing Loans
respectively, pro rata in accordance with their Revolving Credit Commitments.

35



--------------------------------------------------------------------------------



 



     Section 4.5 Non-Receipt of Funds by the Agent.
     (a) Funding by Lenders; Presumption by Agent. Unless the Agent shall have
received notice from a Lender prior to the proposed date of any Advance that
such Lender will not make available to the Agent such Lender’s share of such
Advance, the Agent may assume that such Lender has made such share available on
such date in accordance with Section 2.6 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Advance
available to the Agent, then the applicable Lender and the Borrower severally
agree to pay to the Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation and (ii) in the case of a payment to be
made by the Borrower, the interest rate applicable to Base Rate Advances. If the
Borrower and such Lender shall pay such interest to the Agent for the same or an
overlapping period, the Agent shall promptly remit to the Borrower the amount of
such interest paid by the Borrower for such period. If such Lender pays its
share of the applicable Advance to the Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Advance. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Agent.
     (b) Payments by Borrower; Presumptions by Agent. Unless the Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Agent for the account of the Lenders or the Issuing Bank hereunder
that the Borrower will not make such payment, the Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Bank, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Agent, at the greater of the Federal Funds
Rate and a rate determined by the Agent in accordance with banking industry
rules on interbank compensation.
     Section 4.6 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Agent, Lender or Issuing Bank,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make

36



--------------------------------------------------------------------------------



 



such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of clause (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Agent, each Lender and the Issuing Bank, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Agent, such Lender or the
Issuing Bank, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank
(with a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or the Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Agent as will enable the Borrower or the Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Agent, but only if such Foreign Lender
is legally entitled to do so), whichever of the following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,

37



--------------------------------------------------------------------------------



 



     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
     (f) Treatment of Certain Refunds. If the Agent, a Lender or the Issuing
Bank determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Agent, such Lender or
the Issuing Bank, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Agent, such Lender
or the Issuing Bank, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Agent, such Lender or the Issuing Bank in the event the Agent,
such Lender or the Issuing Bank is required to repay such refund to such
Governmental Authority. This clause shall not be construed to require the Agent,
any Lender or the Issuing Bank to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.
     Section 4.7 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.1, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.6, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 4.6
or 5.1, as the case may be, in the future and (ii) would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 5.1, or if the Borrower is required to pay any additional amount to any
Lender or

38



--------------------------------------------------------------------------------



 



any Governmental Authority for the account of any Lender pursuant to Section
4.6, or if any Lender defaults in its obligation to fund Loans hereunder, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 13.7), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
     (i) the Borrower shall have paid to the Agent the assignment fee specified
in Section 13.7;
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and LC Participations, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.5) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
     (iii) in the case of any such assignment resulting from a claim for
compensation under Section 5.1 or payments required to be made pursuant to
Section 4.6, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (iv) such assignment does not conflict with applicable law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     Section 4.8 Computation of Interest. Interest on the Advances based on the
Prime Rate shall be computed on the basis of a year of 365 or 366 days, as the
case may be. All other interest on the Advances and all other amounts payable by
the Borrower hereunder shall be computed on the basis of a year of 360 days and
the actual number of days elapsed (including the first day but excluding the
last day) unless such calculation would result in a usurious rate, in which case
interest shall be calculated on the basis of a year of 365 or 366 days, as the
case may be.
     Section 4.9 Proceeds of Collateral and Collections under the Guaranty.
     (a) Proceeds. Except as otherwise permitted by Section 4.3, any proceeds
received by the Agent from the sale or other liquidation of the Collateral and
from collections under the Guaranty shall first be applied as payment of the
accrued and unpaid fees of the Agent hereunder and then to all other unpaid or
unreimbursed Obligations (including reasonable attorneys’ fees and expenses)
owing to the Agent in its capacity as Agent only. Any amount of such proceeds
remaining after the applications described in the preceding sentence shall be
distributed:

39



--------------------------------------------------------------------------------



 



     (i) first, to the Lenders, pro rata, in accordance with the respective
unpaid amounts of the Primary Obligations (including in such Primary Obligations
for purposes of this calculation all Letter of Credit Liabilities) until all
Primary Obligations are paid in full and provided that each Lender’s pro rata
portion of such proceeds applicable to Letter of Credit Liabilities shall be
held by the Agent (and not disbursed to the Lenders) as collateral for the
Letter of Credit Liabilities relating thereto;
     (ii) then to the Lenders, pro rata, in accordance with the respective
unpaid amounts of the Secondary Obligations; and
     (iii) after all Primary Obligations are paid in full, and all Letter of
Credit Liabilities have terminated or are otherwise satisfied, all remaining
portions of the proceeds of the Collateral then held by the Agent or such Lender
as collateral for the Letter of Credit Liabilities shall be distributed to the
Lenders, pro rata, in accordance with their respective unpaid amounts of the
Secondary Obligations.
     (b) Noncash Proceeds. Notwithstanding anything to the contrary contained
herein, if the Agent shall ever acquire any Collateral through foreclosure or by
a conveyance in lieu of foreclosure or by retaining any of the Collateral in
satisfaction of all or part of the Obligations or if any proceeds of Collateral
received by the Agent to be distributed and shared pursuant to this Section 4.9
are in a form other than immediately available funds, the Agent shall not be
required to remit any share thereof under the terms hereof and the Lenders shall
only be entitled to their undivided interests in the Collateral or noncash
proceeds as determined hereby. The Lenders shall receive the applicable portions
(as determined in accordance with Section 4.9(a)) of any immediately available
funds consisting of proceeds from such Collateral or proceeds of such noncash
proceeds so acquired only if any when paid in connection with the subsequent
disposition thereof. While any Collateral or other property to be shared
pursuant to this Section 4.9 is held by the Agent pursuant to this clause (b),
the Agent shall hold such Collateral or other property for the benefit of the
Lenders and all matters relating to the management, operation, further
disposition or any other aspect of such Collateral or other property shall be
resolved by the agreement of the Required Lenders.
     (c) Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Agent or any Lender, or the Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
the Bankruptcy Code of the United States of America, or any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
laws of the applicable jurisdictions or otherwise, then (i) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (ii) each Lender
severally agrees to pay to the Agent upon demand its applicable share of any
amount so recovered from or repaid by the Agent, plus interest

40



--------------------------------------------------------------------------------



 



thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.
ARTICLE V
Yield Protection
     Section 5.1 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted Eurodollar
Rate) or the Issuing Bank;
     (ii) subject any Lender or the Issuing Bank to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Advance made by it, or
change the basis of taxation of payments to such Lender or the Issuing Bank in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 4.6 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the Issuing Bank); or
     (iii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Advances made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Advance (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or the Issuing Bank, the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or the Issuing Bank determines that
any Change in Law affecting such Lender or the Issuing Bank or any lending
office of such Lender or such Lender’s or the Issuing Bank’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which

41



--------------------------------------------------------------------------------



 



such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Bank or its holding company, as the case may be, as
specified in clauses (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender or the Issuing Bank, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).
     Section 5.2 Limitation on Types of Advances. Anything herein to the
contrary notwithstanding, if with respect to any Eurodollar Advances for any
Interest Period therefor:
     (a) The Agent determines (which determination shall be conclusive) that
quotations of interest rates for the relevant deposits referred to in the
definition of “Eurodollar Rate” in Section 1.1 hereof are not being provided in
the relative amounts or for the relative maturities for purposes of determining
the rate of interest for such Advances as provided in this Agreement; or
     (b) Required Lenders determine (which determination shall be conclusive
absent manifest error) and notify the Agent that the relevant rates of interest
referred to in the definition of “Eurodollar Rate” in Section 1.1 hereof on the
basis of which the rate of interest for such Advances for such Interest Period
is to be determined do not accurately reflect the cost to the Lenders of making
or maintaining such Advances for such Interest Period;
then the Agent shall give the Borrower prompt notice thereof specifying the
relevant amounts or periods, and so long as such condition remains in effect,
the Lenders shall be under no obligation to make additional Eurodollar Advances
or to Convert Base Rate Advances into Eurodollar Advances and the Borrower
shall, on the last day(s) of the then current Interest Period(s) for the
outstanding Eurodollar Advances, either prepay such Eurodollar Advances or
Convert such Eurodollar Advances into Base Rate Advances in accordance with the
terms of this Agreement.

42



--------------------------------------------------------------------------------



 



     Section 5.3 Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
Applicable Lending Office to (a) honor its obligation to make Eurodollar
Advances hereunder or (b) maintain Eurodollar Advances hereunder, then such
Lender shall promptly notify the Borrower (with a copy to the Agent) thereof and
such Lender’s obligation to make or maintain Eurodollar Advances and to Convert
Base Rate Advances into Eurodollar Advances hereunder shall be suspended until
such time as such Lender may again make and maintain Eurodollar Advances (in
which case the provisions of Section 5.4 hereof shall be applicable).
     Section 5.4 Treatment of Affected Advances. If the Eurodollar Advances of
any Lender (such Eurodollar Advances being hereinafter called “Affected
Advances”) are to be Converted pursuant to Section 5.1 or 5.3 hereof, such
Lender’s Affected Advances shall be automatically Converted into Base Rate
Advances on the last day(s) of the then current Interest Period(s) for the
Affected Advances (or, in the case of a Conversion required by Section 5.1(b) or
5.3 hereof, on such earlier date as such Lender may specify to the Borrower with
a copy to the Agent) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 5.1 or 5.3 hereof which gave
rise to such Conversion no longer exist:
     (a) To the extent that such Lender’s Affected Advances have been so
Converted, all payments and prepayments of principal which would otherwise be
applied to such Lender’s Affected Advances shall be applied instead to its Base
Rate Advances; and
     (b) All Affected Advances which would otherwise be made or Continued by
such Lender as Eurodollar Advances shall be made as or Converted into Base Rate
Advances and all Affected Advances of such Lender which would otherwise be
Converted into Eurodollar Advances shall be Converted instead into (or shall
remain as) Base Rate Advances.
If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 5.1 or 5.3 hereof which gave rise to the
Conversion of such Lender’s Affected Advances pursuant to this Section 5.4 no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when Affected Advances are outstanding, such
Lender’s Base Rate Advances shall be automatically Converted, on the first
day(s) of the next succeeding Interest Period(s) for such outstanding Affected
Advances to the extent necessary so that, after giving effect thereto, all
Eurodollar Advances held by the Lenders holding Eurodollar Advances and by such
Lender are held pro rata (as to principal amounts, and Interest Periods) in
accordance with their respective Revolving Credit Commitments.
     Section 5.5 Compensation. The Borrower shall pay to the Agent for the
account of each Lender, upon the request of such Lender through the Agent, such
amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost, or expense incurred by it as a
result of:
     (a) Any payment, prepayment or Conversion of a Eurodollar Advance for any
reason (including, without limitation, the acceleration of the outstanding
Advances pursuant to Section 11.2 and assignments pursuant to Section 4.7(b)) on
a date other than the last day of an Interest Period for such Eurodollar
Advance; or

43



--------------------------------------------------------------------------------



 



     (b) Any failure by the Borrower for any reason (including, without
limitation, the failure of any conditions precedent specified in Article VI to
be satisfied) to borrow, Convert, or prepay a Eurodollar Advance on the date for
such borrowing, Conversion, or prepayment, specified in the relevant notice of
borrowing, prepayment, or Conversion under this Agreement.
     Section 5.6 Additional Costs in Respect of Letters of Credit. If as a
result of any Change in Law there shall be imposed, modified, or deemed
applicable any tax, reserve, special deposit, or similar requirement against or
with respect to or measured by reference to Letters of Credit issued or to be
issued hereunder or the Issuing Bank’s commitment to issue Letters of Credit
hereunder, and the result shall be to increase the cost to the Issuing Bank of
issuing or maintaining any Letter of Credit or its commitment to issue Letters
of Credit hereunder or reduce any amount receivable by the Issuing Bank
hereunder in respect of any Letter of Credit (which increase in cost, or
reduction in amount receivable, shall be the result of the Issuing Bank’s
reasonable allocation of the aggregate of such increases or reductions resulting
from such event), then, upon demand by the Issuing Bank, the Borrower agrees to
pay the Issuing Bank, from time to time as specified by the Issuing Bank, such
additional amounts as shall be sufficient to compensate the Issuing Bank for
such increased costs or reductions in amount. A statement as to such increased
costs or reductions in amount incurred by the Issuing Bank, submitted by the
Issuing Bank to the Borrower, shall be conclusive as to the amount thereof,
provided that the determination thereof is made on a reasonable basis.
ARTICLE VI
Conditions Precedent
     Section 6.1 Initial Extension of Credit. The obligation of each Lender to
make its initial Advance and of the Issuing Bank to issue the initial Letter of
Credit is subject to the condition precedent that the Agent shall have received
on or before the day of such Advance or such Letter of Credit all of the
following, each dated (unless otherwise indicated) the date hereof, in form and
substance satisfactory to the Agent:
     (a) Resolutions. Resolutions of the Board of Directors of the Borrower and
each Guarantor certified by its Secretary or an Assistant Secretary which
authorize the execution, delivery, and performance of the Loan Documents to
which it is or is to be a party;
     (b) Incumbency Certificate. A certificate of incumbency certified by the
Secretary or an Assistant Secretary of the Borrower and each Guarantor
certifying the names of each of its officers authorized to sign the Loan
Documents to which it is or is to be a party (including the certificates
contemplated herein) together with specimen signatures of such officers;
     (c) Certificate or Articles of Incorporation and Certificate of Limited
Partnership. The certificate or articles of incorporation or certificate of
limited partnership, as applicable, of the Borrower and each Guarantor certified
by the Secretary of State of the State of its organization;

44



--------------------------------------------------------------------------------



 



     (d) Bylaws and Limited Partnership Agreement. The bylaws or limited
partnership agreement, as applicable, of the Borrower and each Guarantor
certified by the Secretary or an Assistant Secretary of such Person;
     (e) Existence and Good Standing. Certificates of the appropriate government
officials of the state of organization of the Borrower and each Guarantor as to
its existence and good standing and certificates of appropriate government
officials of each state in which the Borrower and each Guarantor is required to
qualify to do business and where failure to so qualify could reasonably be
expected to have a Material Adverse Effect, as to the Borrower’s and each
Guarantor’s qualification to do business and good standing in such state, all
dated a current date;
     (f) Notes. The Notes executed by the Borrower;
     (g) Guaranty. The Guaranty executed by the Guarantors;
     (h) Contribution and Indemnification Agreement. The Contribution and
Indemnification Agreement executed by the Borrower and the Guarantors;
     (i) Borrower Security Agreement. The Borrower Security Agreement executed
by the Borrower;
     (j) Subsidiary Security Agreement. The Subsidiary Security Agreement
executed by each Guarantor, as applicable;
     (k) Opinion of Counsel. A favorable opinion of legal counsel to the
Borrower and each Guarantor (which opinion may be prepared in part by Borrower’s
in-house counsel) satisfactory to the Agent, as to such matters as the Agent may
reasonably request;
     (l) Fees of Lenders. Evidence that all fees of the Agent and the Lenders
payable pursuant to side letter agreements shall have been paid in full by the
Borrower;
     (m) Attorneys’ Fees and Expenses. Evidence that the costs and expenses
(including attorneys’ fees) referred to in Section 13.1, to the extent incurred,
shall have been paid in full by the Borrower;
     (n) Financial Statements. Audited consolidated financial statements of the
Borrower and its Subsidiaries as at and for the Fiscal Year ended September 30,
2007, and unaudited consolidated financial statements of the Borrower and its
Subsidiaries for the twelve-month period ended September 30, 2008;
     (o) Financial Statements of Alpha Corporation. Audited consolidated
financial statements of Alpha Corporation and its Subsidiaries as of and for the
fiscal year ending December 31, 2007, and unaudited consolidated financial
statements of Alpha Corporation and its Subsidiaries for the nine-month period
ended September 30, 2008; and
     (p) Trademark Security Agreement. The Trademark Security Agreement executed
by the Borrower.

45



--------------------------------------------------------------------------------



 



     Section 6.2 All Extensions of Credit. The obligation of each Lender to make
any Advance and of the Issuing Bank to issue any Letter of Credit (including the
initial Advance and the initial Letter of Credit) is subject to the following
additional conditions precedent:
     (a) Advance Request Form, Telephonic Request, or Letter of Credit Request
Form. The Agent in respect of Revolving Credit Loan Advances and the Term Loan,
the Swing Lender in respect of Swing Loan Advances, and the Issuing Bank in
respect of Letters of Credit shall have received, in accordance with
Section 2.6, 2.8 or 3.2, as the case may be, an Advance Request Form, a
telephonic request, or Letter of Credit Request Form, as applicable, executed by
an authorized officer of the Borrower;
     (b) No Default. No Default shall have occurred and be continuing, or would
result from such Advance or Letter of Credit;
     (c) Representations and Warranties. All of the representations and
warranties contained in Article VII hereof and in the other Loan Documents shall
be true and correct in all material respects on and as of the date of such
Advance or issuance of Letter of Credit with the same force and effect as if
such representations and warranties had been made on and as of such date except
to the extent such representations and warranties speak to a specific date;
     (d) No Material Adverse Effect. Neither any Material Adverse Effect or any
material adverse change in the financial or capital markets shall have occurred
since the date of the most recent financial statements delivered to the Agent
and the Lenders pursuant to Section 8.1 hereof; and
     (e) Additional Documentation. The Agent shall have received such additional
approvals, opinions, or documents as the Agent or its legal counsel, Winstead
PC, may reasonably request.
ARTICLE VII
Representations and Warranties
     To induce the Agent, the Issuing Bank, and the Lenders to enter into this
Agreement, the Borrower represents and warrants to the Agent, the Issuing Bank,
and the Lenders that:
     Section 7.1 Existence. The Borrower and each Subsidiary (a) is a
corporation (or other entity as set forth on Schedule 7.14) duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
incorporation or organization; (b) has all requisite power and authority to own
its assets and carry on its business as now being or as proposed to be
conducted; and (c) is qualified to do business in all jurisdictions in which the
nature of its business makes such qualification necessary and where failure to
so qualify would have a Material Adverse Effect. Each of the Borrower and the
Guarantors has the power and authority to execute, deliver, and perform its
obligations under the Loan Documents to which it is or may become a party.
     Section 7.2 Financial Statements. The financial statements delivered to the
Agent pursuant to Section 6.1(n) are true and correct, have been prepared in
accordance with GAAP,

46



--------------------------------------------------------------------------------



 



and fairly and accurately present, on a consolidated basis, the financial
condition of the Borrower and its Subsidiaries as of the respective dates
indicated therein and the results of operations for the respective periods
indicated therein. As of the date hereof, neither the Borrower nor any of its
Subsidiaries has any material contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments, or unrealized or anticipated losses
from any unfavorable commitments except as referred to or reflected in such
financial statements, and there has been no Material Adverse Effect since the
effective date of the most recent financial statements referred to in this
Section.
     Section 7.3 Action; No Breach. The execution, delivery, and performance by
the Borrower and each Guarantor of the Loan Documents to which it is or may
become a party, and compliance with the terms and provisions hereof and thereof
have been duly authorized by all requisite action on the part of the Borrower
and each Guarantor and do not and will not (a) violate or conflict with, or
result in a breach of, or require any consent, other than such consents which
have been obtained and copies of which have been provided to the Agent, under
(i) the articles of incorporation or bylaws or the applicable organizational
documents of the Borrower or any Guarantor, (ii) any applicable law, rule, or
regulation or any order, writ, injunction, or decree of any Governmental
Authority or arbitrator, including without limitation, the provisions of the
Texas Pawnshop Act (Chapter 371 of the Texas Finance Code) and the consumer loan
provisions of the Texas Finance Code, or (iii) any agreement or instrument to
which the Borrower or any of the Guarantors is a party or by which any of them
or any of their property is bound or subject, or (b) constitute a default under
any such agreement or instrument, or result in the creation or imposition of any
Lien upon any of the revenues or assets of the Borrower or any Guarantor (except
for Liens in favor of the Agent for the benefit of the Lenders).
     Section 7.4 Operation of Business. The Borrower and each of its
Subsidiaries possess all licenses, permits, franchises, patents, copyrights,
trademarks, and tradenames, or rights thereto, necessary to conduct their
respective businesses substantially as now conducted and as presently proposed
to be conducted, and the Borrower and each of its Subsidiaries are not in
violation of any valid rights of others with respect to any of the forgoing
except where such violation individually or in combination with all other such
violations could not reasonably be expected to have a Material Adverse Effect.
     Section 7.5 Litigation and Judgments. There is no action, suit,
investigation, or proceeding before or by any Governmental Authority or
arbitrator pending, or to the knowledge of the Borrower, threatened against or
affecting the Borrower or any Subsidiary, that could, if adversely determined,
reasonably be expected to have a Material Adverse Effect. As of the date hereof,
there are no outstanding judgments against the Borrower or any Subsidiary,
except for those certain default judgments in an aggregate amount not exceeding
$100,000 outstanding on the date hereof.
     Section 7.6 Rights in Properties; Liens. The Borrower and each Subsidiary
have good and indefeasible title to or valid leasehold interests in their
respective properties and assets, real and personal, including the properties,
assets, and leasehold interests reflected in the financial statements described
in Section 7.2, and none of the properties, assets, or leasehold interests of
the Borrower or any Subsidiary is subject to any Lien, except as permitted by
Section 9.2.

47



--------------------------------------------------------------------------------



 



     Section 7.7 Enforceability. The Loan Documents to which the Borrower or a
Guarantor is a party, when delivered, shall constitute the legal, valid, and
binding obligations of the Borrower or such Guarantor, as applicable,
enforceable against the Borrower or such Guarantor, as applicable, in accordance
with their respective terms, except as limited by bankruptcy, insolvency, or
other laws of general application relating to the enforcement of creditors’
rights and general principles of equity.
     Section 7.8 Approvals. No authorization, approval, or consent of, and no
filing or registration with, any Governmental Authority or third party is or
will be necessary for the execution, delivery, or performance by the Borrower of
this Agreement and by the Borrower or any Guarantor of the other Loan Documents
to which the Borrower or such Guarantor, as applicable, is or may become a party
or for the validity or enforceability thereof.
     Section 7.9 Debt. The Borrower and the Subsidiaries have no Debt, except as
permitted by Section 9.1.
     Section 7.10 Taxes. The Borrower and each Subsidiary have filed all tax
returns (federal, state, and local) required to be filed, including all income,
franchise, employment, property, and sales tax returns, and have paid all of
their respective liabilities for taxes, assessments, governmental charges, and
other levies that are due and payable other than those being contested in good
faith by appropriate proceedings diligently pursued for which adequate reserves
have been established. The Borrower knows of no pending investigation of the
Borrower or any Subsidiary by any taxing authority or of any pending but
unassessed tax liability of the Borrower or any Subsidiary.
     Section 7.11 Use of Proceeds; Margin Securities. Neither the Borrower nor
any Subsidiary is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulations T, U, or X of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
Advance will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying margin stock.
     Section 7.12 ERISA. As of the date hereof, the Borrower, each Subsidiary,
each ERISA Affiliate, and each Plan are in compliance in all material respects
with all applicable provisions of ERISA and the Code except for events of
noncompliance that will not have a Material Adverse Effect. Neither a Reportable
Event nor a Prohibited Transaction has occurred and is continuing with respect
to any Plan. No notice of intent to terminate a Plan has been filed, nor has any
Plan been terminated. No circumstances exist which constitute grounds entitling
the PBGC to institute proceedings to terminate, or appoint a trustee to
administer, a Plan, nor has the PBGC instituted any such proceedings. Neither
the Borrower nor any ERISA Affiliate has completely or partially withdrawn from
a Multiemployer Plan. With respect to any Plan that is subject to Title IV or
Section 302 of ERISA or Section 412 or 4971 of the Code (a) no circumstances
exist which constitute grounds entitling the PBGC to institute proceedings to
terminate, or appoint a trustee to administer, a Plan, nor has the PBGC
instituted any such proceedings, (b) the Borrower and each ERISA Affiliate have
met their minimum funding requirements under ERISA, and no “accumulated funding
deficiency” (for which an excise tax is due or would be due in the absence of a
waiver) as defined in Section 412 of the Code or Section 302(a)(2) of ERISA,
whichever may apply, has been incurred with respect to any Plan, whether or not
waived, (c) the present value of all vested benefits under each Plan do not
exceed

48



--------------------------------------------------------------------------------



 



the fair market value of all Plan assets allocable to such benefits, determined
on a termination basis as of the most recent valuation date of the Plan and in
accordance with ERISA, and (d) neither the Borrower nor any ERISA Affiliate
(i) has incurred any liability to the PBGC under ERISA, (ii) is subject to any
lien imposed under Section 412(n) of the Code or Section 302(f) or 4068 of
ERISA, whichever may apply, with respect to any Plan or (iii) is required to
provide security to a Plan under Section 401(a)(29) of the Code.
     Section 7.13 Disclosure. All factual information (taken as a whole)
furnished by or on behalf of the Borrower in writing to the Agent or any Lender
(including, without limitation, all information contained in the Loan Documents)
for purposes of or in connection with this Agreement, the other Loan Documents
or any transaction contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of the
Borrower to the Agent or any Lender, will be true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided.
     Section 7.14 Subsidiaries. As of the date hereof, the Borrower has no
Subsidiaries other than those listed on Schedule 7.14 hereto, and Schedule 7.14
sets forth (a) the type of each Subsidiary listed thereon, and (b) the
jurisdiction of incorporation or organization of each Subsidiary, and the
percentage of the Borrower’s (or intervening Subsidiary’s) ownership of the
outstanding voting stock or other ownership interests of each Subsidiary. All of
the outstanding capital stock of each corporate Subsidiary has been validly
issued, is fully paid, and is nonassessable. There are no outstanding
subscriptions, options, warrants, calls, or rights to acquire, and no
outstanding securities or instruments convertible into, capital stock of any
Subsidiary except as listed on Schedule 7.14.
     Section 7.15 Agreements. Neither the Borrower nor any Subsidiary is a party
to any indenture, loan, or credit agreement, or to any lease or other agreement
or instrument, or subject to any charter or corporate restriction which could
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any Subsidiary is in default in any material respect in the performance,
observance, or fulfillment of any of the obligations, covenants, or conditions
contained in any agreement or instrument material to its business to which it is
a party other than defaults which could not reasonably be expected to have a
Material Adverse Effect.
     Section 7.16 Compliance with Laws. Neither the Borrower nor any Subsidiary
is in violation of any law, rule, regulation, order, or decree of any
Governmental Authority or arbitrator, including without limitation, the
provisions of the Texas Pawnshop Act (Chapter 371 of the Texas Finance Code),
the consumer loan provisions of the Texas Finance Code and provisions of the
Brady Law and other laws, rules and regulations related to the regulation of
firearms, other than violations which could not reasonably be expected to have a
Material Adverse Effect.
     Section 7.17 Investment Company Act. Neither the Borrower nor any
Subsidiary is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
     Section 7.18 Public Utility Holding Company Act. Neither the Borrower nor
any Subsidiary is a “holding company”’ or a “subsidiary company” of a “holding
company” or an

49



--------------------------------------------------------------------------------



 



“affiliate” of a “holding company” or a “public utility” within the meaning of
the Public Utility Holding Company Act of 2005, as amended.
     Section 7.19 Environmental Matters. Except for those matters which will not
individually or collectively have a Material Adverse Effect:
     (a) The Borrower, each Subsidiary, and all of their respective properties,
assets, and operations are in full compliance with all Environmental Laws. The
Borrower is not aware of, nor has the Borrower received notice of, any past,
present, or future conditions, events, activities, practices, or incidents which
may interfere with or prevent the compliance or continued compliance of the
Borrower and the Subsidiaries with all Environmental Laws;
     (b) The Borrower and each Subsidiary have obtained all permits, licenses,
and authorizations that are required under applicable Environmental Laws, and
all such permits are in good standing and the Borrower and its Subsidiaries are
in compliance with all of the terms and conditions of such permits;
     (c) No Hazardous Materials exist on, about, or within or have been used,
generated, stored, transported, disposed of on, or Released from any of the
properties or assets of the Borrower or any Subsidiary. The use which the
Borrower and the Subsidiaries make and intend to make of their respective
properties and assets will not result in the use, generation, storage,
transportation, accumulation, disposal, or Release of any Hazardous Material on,
in, or from any of their properties or assets except in compliance with
Environmental Laws;
     (d) Neither the Borrower nor any of its Subsidiaries nor any of their
respective currently or previously owned or leased properties or operations is
subject to any outstanding or, to the best of its knowledge, threatened order
from or agreement with any Governmental Authority or other Person or subject to
any judicial or docketed administrative proceeding with respect to (i) failure
to comply with Environmental Laws, (ii) Remedial Action, or (iii) any
Environmental Liabilities arising from a Release or threatened Release;
     (e) There are no conditions or circumstances associated with the currently
or previously owned or leased properties or operations of the Borrower or any of
its Subsidiaries that could reasonably be expected to give rise to any
Environmental Liabilities;
     (f) Neither the Borrower nor any of its Subsidiaries is a treatment,
storage, or disposal facility requiring a permit under the Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq., regulations thereunder or any
comparable provision of state law. The Borrower and its Subsidiaries are in
compliance with all applicable financial responsibility requirements of all
Environmental Laws;
     (g) Neither the Borrower nor any of its Subsidiaries has filed or failed to
file any notice required under applicable Environmental Law reporting a Release;
and

50



--------------------------------------------------------------------------------



 



     (h) No Lien arising under any Environmental Law has attached to any
property or revenues of the Borrower or its Subsidiaries.
ARTICLE VIII
Positive Covenants
     The Borrower covenants and agrees that, as long as the Obligations or any
part thereof are outstanding or any Lender has any Commitment hereunder, or the
Issuing Bank has any obligation to issue Letters of Credit hereunder, the
Borrower will perform and observe the following positive covenants:
     Section 8.1 Reporting Requirements. The Borrower will furnish to the Agent,
the Issuing Bank, and each Lender:
     (a) Annual Audited Financial Statements. As soon as available, and in any
event within 90 days after the end of each Fiscal Year of the Borrower and the
Subsidiaries, beginning with the Fiscal Year ending September 30, 2008, a copy
of the annual audited financial statements of the Borrower and the Subsidiaries
for such Fiscal Year containing, on a consolidated basis, balance sheets and
statements of income, retained earnings, and cash flow as at the end of such
Fiscal Year and for the 12-month period then ended, in each case setting forth
in comparative form the figures for the preceding Fiscal Year, all in reasonable
detail and audited and certified by BDO Seidman, LLP, or other independent
certified public accountants of recognized standing acceptable to the Agent, to
the effect that such report has been prepared in accordance with GAAP;
     (b) Quarterly Financial Statements. As soon as available and in any event
within 45 days after the end of each Fiscal Quarter in each Fiscal Year of the
Borrower (for the first three Fiscal Quarters in each Fiscal Year), a copy of an
unaudited financial report of the Borrower and the Subsidiaries as of the end of
such Fiscal Quarter and for the portion of the Fiscal Year then ended,
containing, on a consolidated basis (and, at the request of the Agent, on a
consolidating basis), balance sheets and statements of income, and a
year-to-date cash flow statement in each case setting forth in comparative form
the figures for the corresponding period of the preceding Fiscal Year, all in
reasonable detail certified by the chief financial officer of the Borrower to
have been prepared in accordance with GAAP and to fairly and accurately present
(subject to year-end audit adjustments and the absence of footnotes) the
financial condition and results of operations of the Borrower and the
Subsidiaries, on a consolidated basis (and, at the request of the Agent, on a
consolidating basis), at the date and for the periods indicated therein;
     (c) Compliance Certificate. As soon as available, and in any event within
45 days after the end of each Fiscal Quarter of each Fiscal Year of the Borrower
for the first three Fiscal Quarters of each Fiscal Year and within 90 days after
the end of the fourth Fiscal Quarter of each Fiscal Year, a certificate (the
“Compliance Certificate”) of the chief financial officer of the Borrower
(i) stating that to the best of such officer’s knowledge, no Default has
occurred and is continuing, or if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that is proposed to be taken

51



--------------------------------------------------------------------------------



 



with respect thereto, and (ii) showing in reasonable detail the most recent
Fiscal Quarter calculations demonstrating compliance with Article X;
     (d) Projections. As soon as available and in any event within 30 days after
the end of each Fiscal Year, projections of consolidated financial statements of
the Borrower and its Subsidiaries for the upcoming Fiscal Year;
     (e) Management Letters. Promptly upon receipt thereof, a copy of any
management letter or written report submitted to the Borrower or any Subsidiary
by independent certified public accountants with respect to the business,
condition (financial or otherwise), operations, prospects, or properties of the
Borrower or any Subsidiary;
     (f) Notice of Litigation. Promptly after the commencement thereof, notice
of all actions, suits, and proceedings before any Governmental Authority or
arbitrator affecting the Borrower or any Subsidiary which, if determined
adversely to the Borrower or such Subsidiary, could reasonably be expected to
have a Material Adverse Effect;
     (g) Notice of Default. As soon as possible and in any event within 10 days
after the Borrower knows of the occurrence of each Default, a written notice
setting forth the details of such Default and the action that the Borrower has
taken and proposes to take with respect thereto;
     (h) ERISA Reports. Promptly after the filing or receipt thereof, copies of
all reports, including annual reports or informational returns, notices which
the Borrower or any ERISA Affiliate files with or receives from the PBGC or the
U.S. Department of Labor under ERISA, and any tax returns the Borrower or any
ERISA Affiliate file with the Internal Revenue Service related to any Plan; and
as soon as possible and in any event within five days after the Borrower or any
ERISA Affiliate knows or has reason to know that any Reportable Event (as to
which the thirty day notice requirement to the PBGC has not been waived) or
Prohibited Transaction has occurred with respect to any Plan or that the PBGC or
the Borrower or any Subsidiary or any ERISA Affiliate has instituted or will
institute proceedings under Title IV of ERISA to terminate any Plan, a
certificate of the chief financial officer of the Borrower setting forth the
details as to such Reportable Event or Prohibited Transaction or Plan
termination and the action that the Borrower proposes to take with respect
thereto;
     (i) Notice of Material Adverse Effect. As soon as possible and in any event
within 10 days after the Borrower knows of the occurrence thereof, written
notice of any matter that could reasonably be expected to have a Material
Adverse Effect;
     (j) Proxy Statements, Etc. As soon as available, one copy of each financial
statement, report, notice or proxy statement sent by the Borrower or any
Subsidiary to its stockholders generally and one copy of each regular, periodic
or special report, registration statement, or prospectus filed by the Borrower
or any Subsidiary with any securities exchange or the Securities and Exchange
Commission or any successor agency;
     (k) CSO Program Agreements. As soon as available and in any event within 30
days after the execution and delivery thereof, copies of each credit services
organization and lender agreement or other similar agreement between the
Borrower or

52



--------------------------------------------------------------------------------



 



any Guarantor and an unaffiliated, third-party lender in connection with any CSO
Program and, at the request of the Agent, copies of any other agreements related
thereto; and
     (l) General Information. Promptly, such other information concerning the
Borrower or any Subsidiary as the Agent or any Lender may from time to time
reasonably request.
     Section 8.2 Maintenance of Existence; Conduct of Business. The Borrower
will preserve and maintain, and will cause each Subsidiary to preserve and
maintain, its corporate (or partnership, limited liability company or other
entity) existence and all of its leases, privileges, licenses, permits,
franchises, qualifications, and rights that are necessary or desirable in the
ordinary conduct of its business. The Borrower will conduct, and will cause each
Subsidiary to conduct, its business in an orderly and efficient manner in
accordance with good business practices customary in the industry in which the
Borrower and the Subsidiaries are engaged.
     Section 8.3 Maintenance of Properties. The Borrower will maintain, keep,
and preserve, and cause each Subsidiary to maintain, keep, and preserve, all of
its properties (tangible and intangible) necessary or useful in the proper
conduct of its business in good working order and condition (ordinary wear and
tear excepted).
     Section 8.4 Taxes and Claims. The Borrower will pay or discharge, and will
cause each Subsidiary to pay or discharge, at or before maturity or before
becoming delinquent (a) all taxes, levies, assessments, and governmental charges
imposed on it or its income or profits or any of its property, and (b) all
lawful claims for labor, material, and supplies, which, if unpaid, might become
a Lien upon any of its property; provided, however, that neither the Borrower
nor any Subsidiary shall be required to pay or discharge any tax, levy,
assessment, or governmental charge which is being contested in good faith by
appropriate proceedings diligently pursued, and for which adequate reserves have
been established.
     Section 8.5 Insurance. The Borrower will maintain, and will cause each
Subsidiary to maintain, insurance with financially sound and reputable insurance
companies in such amounts and covering such risks as is usually carried by
corporations engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower and the Subsidiaries operate, provided
that in any event the Borrower will maintain and cause each Subsidiary to
maintain workmen’s compensation insurance, property insurance, comprehensive
general liability insurance, reasonably satisfactory to the Agent.
     Section 8.6 Inspection Rights; Audits. At any reasonable time and from time
to time, the Borrower will permit, and will cause each Subsidiary to permit,
representatives of the Agent and each Lender to examine, copy, and make extracts
from its books and records, to visit and inspect its properties, and to discuss
its business, operations, and financial condition with its officers, employees,
and independent certified public accountants.
     Section 8.7 Keeping Books and Records. The Borrower will maintain, and will
cause each Subsidiary to maintain, proper books of record and account in which
full, true, and correct entries in conformity with GAAP shall be made of all
dealings and transactions in relation to its business and activities.

53



--------------------------------------------------------------------------------



 



     Section 8.8 Compliance with Laws. The Borrower will comply, and will cause
each Subsidiary to comply, in all respects with all applicable laws, rules,
regulations, orders, and decrees of any Governmental Authority or arbitrator,
including without limitation, the provisions of the Texas Pawnshop Act
(Chapter 371 of the Texas Finance Code), the consumer loan provisions of the
Texas Finance Code and the provisions of the Brady Law and other laws, rules and
regulations related to the regulation of firearms, other than such
non-compliance which could not reasonably be expected to have a Material Adverse
Effect.
     Section 8.9 Compliance with Agreements. The Borrower will comply, and will
cause each Subsidiary to comply, in all respects with all agreements, contracts,
and instruments binding on it or affecting its properties or business other than
such non-compliance which could not reasonably be expected to have a Material
Adverse Effect.
     Section 8.10 Further Assurances. The Borrower will, and will cause each
Subsidiary to, execute and deliver such further agreements and instruments and
take such further action as may be reasonably requested by the Agent to carry
out the provisions and purposes of this Agreement and the other Loan Documents.
Without limiting the foregoing, upon the creation, formation or acquisition of
any Significant Subsidiary or a new store by a new Significant Subsidiary or by
a Guarantor in a new state, the Borrower shall, within 30 calendar days
following the date the Borrower has knowledge that such creation, formation or
acquisition, as the case maybe, has been consummated, all in form and substance
satisfactory to the Agent:
     (a) provide written notice of such creation, formation or acquisition to
the Agent;
     (b) cause each such Significant Subsidiary (other than an Excluded Foreign
Subsidiary) to execute and deliver (i) a supplement to the Guaranty, a
supplement to the Contribution and Indemnification Agreement, (ii) if requested
by the Agent or the Required Lenders, a supplement to the Subsidiary Security
Agreement, Uniform Commercial Code financing statements (delivery only), and a
Waiver for each Leased Location (subject in all respects to a best efforts
standard of performance), and (iii) a legal opinion of the Borrower’s and
Guarantors’ counsel (which may in the Agent’s discretion be a legal opinion of
the Borrower’s in-house counsel); and
     (c) cause the holder of the equity interest of such Excluded Foreign
Subsidiary to execute and deliver amendments and supplements to the Loan
Documents and take any other actions as Agent deems advisable or necessary to
grant to Agent for the benefit of the Secured Parties (as defined in the
Borrower Security Agreement and the Subsidiary Security Agreement), a perfected
first priority security interest in such equity interest (provided that in no
event shall more than 66% of the total outstanding voting equity interest of any
such new Excluded Foreign Subsidiary be required to be so pledged).
If any Subsidiary is created or acquired after the date hereof, the Borrower
shall deliver to the Agent (i) an amended Schedule 7.14 to this Agreement to
reflect the addition of the new Subsidiary and (ii) if such Subsidiary is a
Significant Subsidiary, any other documents which would have otherwise been
required to be delivered to the Agent and the Lenders if such Significant
Subsidiary had been a Guarantor as of the date hereof.

54



--------------------------------------------------------------------------------



 



     Section 8.11 ERISA. With respect to any Plan that is subject to Title IV or
Section 302 of ERISA or Section 412 or 4971 of the Code, the Borrower will
comply, and will cause each Subsidiary to comply, with all minimum funding
requirements, and all other material requirements of ERISA, if applicable, so as
not to give rise to any liability thereunder which could reasonably be expected
to have a Material Adverse Effect.
     Section 8.12 Landlord’s Waivers or Subordinations. At the request of the
Agent or the Required Lenders, the Borrower will, and will cause each Subsidiary
to, deliver promptly a waiver or subordination of the landlord’s lien in the
Collateral (a “Waiver”) by the landlord of a Leased Location (subject in all
respects to a best efforts standard of performance), the Waiver to be in form
and substance reasonably satisfactory to the Agent.
ARTICLE IX
Negative Covenants
     The Borrower covenants and agrees that, as long as the Obligations or any
part thereof are outstanding or any Lender has any Commitment hereunder or the
Issuing Bank has any obligation to issue Letters of Credit hereunder, the
Borrower will perform and observe the following negative covenants:
     Section 9.1 Debt. The Borrower will not incur, create, assume, or permit to
exist, and will not permit any Subsidiary to incur, create, assume, or permit to
exist, any Debt, except:
     (a) Debt to the Lenders and the Issuing Bank pursuant to the Loan
Documents;
     (b) Debt listed on Schedule 9.1;
     (c) unsecured Debt owed by a Guarantor to another Guarantor evidenced by a
promissory note which is issued to satisfy any applicable state regulatory
requirement for the issuance of a license for consumer loan activity, such
promissory note being pledged to and held by the Agent as Collateral;
     (d) Guarantee by the Borrower of real estate lease obligations of a
Guarantor;
     (e) subordinated Debt which is fully subordinated to the Obligations, on
terms specifically including, without limitation, that payments on such Debt
shall be prohibited if a Default exists or would result from such payment, the
maturity date of such Debt shall be later than the later of (i) the Revolving
Credit Termination Date or (ii) the Term Loan Termination Date, and other terms
and conditions and pursuant to documentation, all in form and substance
satisfactory to the Agent and the Required Lenders;
     (f) Debt consisting of CSO LCs;
     (g) Guarantees of the Debt permitted in clause (f) above;
     (h) Debt assumed by the Borrower or any Subsidiary in connection with
Permitted Acquisitions in an aggregate amount not to exceed $5,000,000 at any
one time outstanding;

55



--------------------------------------------------------------------------------



 



     (i) purchase money Debt which in each case shall not exceed 100% of the
lesser of the total purchase price and the fair market value of such acquired
asset as determined at the time of acquisition;
     (j) Guarantees by the Borrower or any Subsidiary of real estate lease
obligations of an employee or agent of Borrower or a Guarantor; and
     (k) Debt (other than Debt described in clauses (a) through and including
(j) above) in an aggregate amount not to exceed $2,000,000.00 at any one time
outstanding.
     Section 9.2 Limitation on Liens. The Borrower will not incur, create,
assume, or permit to exist, and will not permit any Subsidiary to incur, create,
assume, or permit to exist, any Lien upon any of its property, assets, or
revenues, whether now owned or hereafter acquired, except:
     (a) Liens disclosed on Schedule 9.2 hereto and Liens in favor of the Agent
for the benefit of the Lenders;
     (b) Liens for taxes, assessments, or other governmental charges which are
not delinquent or which are being diligently contested in good faith and for
which adequate reserves have been established;
     (c) Liens of mechanics, materialmen, warehousemen, carriers, landlords or
other similar statutory Liens securing obligations that are not yet due and are
incurred in the ordinary course of business;
     (d) Liens resulting from good faith deposits to secure payments of
workmen’s compensation or other social security programs or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
contracts (other than for payment of Debt), or leases made in the ordinary
course of business;
     (e) Liens on the Litigation Fund Account in favor of County Bank of
Rehoboth Beach, Delaware;
     (f) purchase money Liens securing Permitted Debt described in
Section 9.1(i), provided that the Debt secured by any such Lien encumbers only
the asset so purchased;
     (g) financing statements filed in connection with operating lease
transactions for computers;
     (h) Liens in favor of a landlord of a Leased Location on only the assets of
the Borrower or any Subsidiary located at such Leased Location so long as no
financing statement will be filed in connection with such Lien unless (i) the
collateral description listed on such financing statement is limited to the
assets of the Borrower or applicable Subsidiary located at such Leased Location,
and (ii) if requested by the Agent or the Required Lenders, the Borrower or
applicable Subsidiary has obtained a Waiver for such Leased Location from such
landlord (subject in all respects to a best efforts standard of performance),
such Waiver to be in form and substance satisfactory to the Agent;

56



--------------------------------------------------------------------------------



 



     (i) Liens in favor of former holders of equity interests in a Target on
holdback and escrow accounts established by the Borrower pursuant to purchase
agreements related to Permitted Acquisitions; and
     (j) Liens on deposit accounts of the Borrower or any Subsidiary required by
the issuers of debit cards in connection with the Borrower’s or any such
Subsidiary’s acceptance of debit card payments.
     Neither the Borrower nor any Subsidiary shall enter into or assume any
agreement (other than the Loan Documents) prohibiting the creation or assumption
of any Lien upon its properties or assets whether now owned or hereafter
acquired; provided that in connection with the creation of purchase money Liens
permitted hereby, the Borrower or the Subsidiary may agree that it will not
permit any other Liens (other than the Liens in favor of the Agent for the
benefit of the Lenders) to encumber the assets subject to such purchase money
Lien. Further, the Borrower will not and will not permit any Subsidiaries
directly or indirectly to create or otherwise cause or suffer to exist to become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary to: (i) pay dividends or make any other distribution on any of
such Subsidiaries’ capital stock owned by the Borrower or any Subsidiary of the
Borrower; (ii) subject to subordination provisions pay any Debt owed to the
Borrower or any other Subsidiary; (iii) make loans or advances to the Borrower
or any other Subsidiary; or (iv) transfer any of its properties or assets to the
Borrower or any other Subsidiary not restricted hereby.
     Section 9.3 Mergers, Etc. The Borrower will not, and will not permit any
Subsidiary to become a party to a merger or consolidation, or to purchase or
otherwise acquire all or a substantial part of the business or assets of any
Person or any shares or other equity interest of any Person (whether or not
certificated), or wind-up, dissolve, or liquidate itself; provided that, (i) a
domestic Subsidiary may wind-up, dissolve or liquidate if no Default exists or
would result therefrom and its assets are transferred to the Borrower or another
domestic Significant Subsidiary; (ii) a foreign Subsidiary may wind-up, dissolve
or liquidate if no Default exists or would result therefrom; (iii) any
Subsidiary may merge with and into the Borrower if the Borrower is the surviving
entity and no Default exists or would result therefrom; (iv) any Subsidiary may
merge with and into any other domestic Significant Subsidiary if the domestic
Significant Subsidiary is the surviving entity, no Default exists or would
result therefrom and Section 8.10 is complied with; (v) any foreign Subsidiary
may merge with any other foreign Subsidiary if no Default exists or would result
therefrom; (vi) the Borrower or a Subsidiary may make investments permitted
under Section 9.5 hereof; (vii) the Borrower or a Subsidiary may make Permitted
Acquisitions; (viii) any Subsidiary that is not a Significant Subsidiary may
merge with and into any other Subsidiary if the other Subsidiary is the
surviving entity and no Default exists or would result therefrom; and (ix) the
Borrower or any Subsidiary may acquire assets as permitted under Section 9.7.
     Section 9.4 Restricted Payments. The Borrower will not declare or pay any
dividends or make any other payment or distribution (whether in cash, property,
or obligations) on account of its capital stock, or redeem, purchase, retire, or
otherwise acquire any of its capital stock, or permit any of its Subsidiaries to
purchase or otherwise acquire any capital stock of the Borrower or another
Subsidiary, or set apart any money for a sinking or other analogous fund for any
dividend or other distribution on its capital stock or for any redemption,
purchase, retirement, or other acquisition of any of its capital stock; provided
however, the Borrower may declare or pay Permitted Payments.

57



--------------------------------------------------------------------------------



 



     Section 9.5 Investments. Other than pawn loans, Pay-Day Advance Loans (and
participations therein) and other consumer loans (and participations therein)
extended in the ordinary course of business, the Borrower will not make, and
will not permit any Subsidiary to make, any advance, loan, extension of credit,
or capital contribution to or investment in, or purchase to own, or permit any
Subsidiary to purchase or own, any stock, bonds, notes, debentures, or other
securities of any Person, except:
     (a) investments that are permitted and approved by the Borrower in
accordance with the Corporate Investment Policy adopted by the Borrower’s board
of directors on July 21, 2006, as may be amended or modified to permit Hedge
Agreements, other than any investments in Albemarle & Bond Holdings plc;
     (b) investments in Subsidiaries existing on the date of this Agreement and
investments in subsequently created Subsidiaries so long as the Borrower and the
Subsidiaries have complied with the terms and conditions of Section 8.10;
     (c) any loans or investments not covered in the previous sections of this
Section 9.5 (including any additional investments made after the date hereof in
Albemarle & Bond Holdings plc) not to exceed $15,000,000 in the aggregate;
     (d) Permitted Acquisitions;
     (e) any CSO LC Disbursements made by the CSO LC Issuer in connection with
the CSO Program; and
     (f) investments in Albemarle & Bond Holdings plc existing on the date of
this Agreement.
     Section 9.6 Limitation on Issuance of Capital Stock. The Borrower will not
permit any of its Subsidiaries to, at any time issue, sell, assign, or otherwise
dispose of (a) any of its capital stock (or any equivalent interest therein),
(b) any securities exchangeable for or convertible into or carrying any rights
to acquire any of its capital stock (or any equivalent interest therein), or
(c) any option, warrant, or other right to acquire any of its capital stock (or
any equivalent interest therein), except issuances by a Subsidiary to the
Borrower.
     Section 9.7 Transactions With Affiliates. The Borrower will not enter into,
and will not permit any Subsidiary to enter into, any transaction, including,
without limitation, the purchase, sale, or exchange of property or the rendering
of any service, with any Affiliate of the Borrower or such Subsidiary, except,
so long as no Default has occurred and is continuing or would result therefrom,
any of the following: (a) the transfers of assets with a book value not greater
than $2,500,000 in the aggregate during each Fiscal Year, (b) upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than would
be obtained in a comparable arm’s-length transaction with a Person not an
Affiliate of the Borrower or such Subsidiary, (c) transfers of assets to
Borrower or any Obligated Party so long as, if such assets are subject to a Lien
in favor of the Agent, then Borrower or such transferee Obligated Party shall
grant promptly first priority perfected Liens in such assets to the Agent,
(d) transfers of cash to any Subsidiary so long as such cash is deposited into a
deposit account that is subject to a first priority perfected Lien in favor of
the Agent, (e) transfers of cash to any other Subsidiary so long as such cash
shall be used by the transferee Subsidiary in the ordinary course of business,
or

58



--------------------------------------------------------------------------------



 



(f) transfers by any Subsidiary that is not an Obligated Party of any assets not
constituting Collateral (including cash) to another Subsidiary that is not an
Obligated Party.
     Section 9.8 Disposition of Assets. The Borrower will not sell, lease,
assign, transfer, or otherwise dispose (collectively “Dispositions”) of any of
its assets, or permit any Subsidiary to do so with any of its assets, except:
     (a) Dispositions of Inventory in the ordinary course of business;
     (b) Dispositions of obsolete, worn or used equipment;
     (c) Dispositions in the ordinary course of business of short-term consumer
loans and any other rights related to such consumer loans arising under the CSO
Program (including reimbursement obligations under CSO LCs) (collectively the
“Consumer Obligations”) so long as (i) such consumers have defaulted on such
loans and (ii) the related CSO LCs have been fully drawn;
     (d) Dispositions to a Guarantor as to which Agent has in its possession an
executed Guaranty, Contribution and Indemnification Agreement, and Subsidiary
Security Agreement, if applicable;
     (e) Dispositions of certain store locations (including sales of real
property and operating business (which may include the sale of Inventory, pawn
loans and interests in Pay-Day Advance Loans of the Borrower or any Subsidiary
in connection with the sale of such location and sales of the Consumer
Obligations described in Section 9.8(c) above in connection with the sale of
such location), but excluding liquidating sales of Inventory, pawn loans and
interests in Pay-Day Advance Loans and Consumer Obligations made in connection
with the CSO Program of the Borrower or any Subsidiary, which do not occur in
connection with the sale of any real property or operating business) owned by
the Borrower or any of its Subsidiaries as of the date hereof so long as the Net
Proceeds of such Disposition are promptly paid to the Agent in accordance with
Section 4.3;
     (f) Dispositions to the Borrower or a Subsidiary permitted under
Section 9.7; and
     (g) Dispositions to an employee or agent of Borrower or a Guarantor to
compensate such employee or agent for any liabilities incurred pursuant to any
Guarantee permitted by Section 9.1(j).
     Section 9.9 Nature of Business. The Borrower will not, and will not permit
any Subsidiary to, engage in any business other than the businesses in which
they are engaged on the date hereof and similar businesses thereto in connection
with the providing of consumer loan products or financial services, directly and
indirectly. Without in any way limiting the foregoing, such businesses shall
include, but not be limited to, the following: pawn loans, check-cashing, money
wires, Pay-Day Advance Loans, other consumer loans, directly (as a lender) and
indirectly (as a participant), jewelry and merchandise sales, insurance products
and services, credit services, loan broker services and other businesses,
services and products incidental to the foregoing.

59



--------------------------------------------------------------------------------



 



     Section 9.10 Environmental Protection. The Borrower will not, and will not
permit any of its Subsidiaries to, (a) use (or permit any tenant to use) any of
their respective properties or assets for the handling, processing, storage,
transportation, or disposal of any Hazardous Material, (b) generate any
Hazardous Material, (c) conduct any activity that is likely to cause a Release
or threatened Release of any Hazardous Material, or (d) otherwise conduct any
activity or use any of their respective properties or assets in any manner that
is likely to violate any Environmental Law or create any Environmental
Liabilities for which the Borrower or any of its Subsidiaries would be
responsible.
     Section 9.11 Accounting. The Borrower will not, and will not permit any of
its Subsidiaries to, change its Fiscal Year or make any change in accounting
treatment or reporting practices, except as permitted by GAAP and disclosed to
the Agent.
     Section 9.12 Prepayment of Debt. The Borrower will not, and will not permit
any Subsidiary to, prepay any Debt except (i) the Obligations and
(ii) intercompany Debt among Guarantors permitted pursuant to Section 9.1(c).
ARTICLE X
Financial Covenants
     The Borrower covenants and agrees that, as long as the Obligations or any
part thereof are outstanding or any Lender has any Commitment hereunder or the
Issuing Bank has any obligation to issue Letters of Credit hereunder, the
Borrower will perform and observe the following financial covenants:
     Section 10.1 Consolidated Net Worth. The Borrower will maintain at all
times Consolidated Net Worth in an amount not less than the sum of (a) 90% of
Consolidated Net Worth as of December 31, 2008, plus (b) an amount equal to 50%
of Consolidated Net Income (not less than zero dollars [$0.00]) for all periods
subsequent to the Fiscal Quarter ending December 31, 2008, plus (c) an amount
equal to 100% of the Net Proceeds of all equity offerings (including conversions
of debt securities into common stock) of the Borrower subsequent to December 31,
2008.
     Section 10.2 Total Leverage Ratio. The Borrower will maintain a Total
Leverage Ratio at the end of each Fiscal Quarter of not greater than 2.50 to
1.00.
     Section 10.3 Fixed Charge Coverage Ratio. The Borrower will maintain a
Fixed Charge Coverage Ratio at the end of each Fiscal Quarter of not less than
1.25 to 1.00.
ARTICLE XI
Default
     Section 11.1 Events of Default. Each of the following shall be deemed an
“Event of Default”:
     (a) The Borrower or any Obligated Party shall fail to pay the Obligations
or any part thereof within three (3) days after the same becomes due.

60



--------------------------------------------------------------------------------



 



     (b) Any representation or warranty made or deemed made by the Borrower or
any Obligated Party (or any of their respective officers) in any Loan Document
or in any certificate, report, notice, or financial statement furnished at any
time in connection with this Agreement shall be false, misleading, or erroneous
in any material respect when made or deemed to have been made.
     (c) The Borrower shall fail to perform, observe, or comply with any
covenant, agreement, or term contained in Section 8.1, Article IX, or Article X
of this Agreement; or the Borrower or any Obligated Party shall fail to perform,
observe, or comply with any other covenant, agreement, or term contained in this
Agreement or any other Loan Document (other than covenants to pay the
Obligations) and such failure shall continue for a period of 15 days.
     (d) The Borrower, any Subsidiary, or any Obligated Party shall commence a
voluntary proceeding seeking liquidation, reorganization, or other relief with
respect to itself or its debts under any bankruptcy, insolvency, or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian, or other similar official of it or a
substantial part of its property or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it or shall make a general assignment for
the benefit of creditors or shall generally fail to pay its debts as they become
due or shall take any corporate action to authorize any of the foregoing.
     (e) An involuntary proceeding shall be commenced against the Borrower, any
Subsidiary, or any Obligated Party seeking liquidation, reorganization, or other
relief with respect to it or its debts under any bankruptcy, insolvency, or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official for it or a
substantial part of its property, and such involuntary proceeding shall remain
undismissed and unstayed for a period of 30 days.
     (f) The Borrower, any Subsidiary, or any Obligated Party shall fail to
discharge within a period of 45 days after the commencement thereof any
attachment, sequestration, or similar proceeding or proceedings involving an
aggregate amount in excess of $1,000,000 against any of its assets or
properties.
     (g) A final judgment or judgments for the payment of money in excess of
$1,000,000 in the aggregate shall be rendered by a court or courts against the
Borrower, any of its Subsidiaries, or any Obligated Party and the same shall not
be discharged (or provision shall not be made for such discharge), or a stay of
execution thereof shall not be procured, within 45 days from the date of entry
thereof and the Borrower or the relevant Subsidiary or Obligated Party shall
not, within said period of 45 days, or such longer period during which execution
of the same shall have been stayed, appeal therefrom and cause the execution
thereof to be stayed during such appeal.
     (h) The Borrower, any Subsidiary, or any Obligated Party shall fail to pay
when due any principal of or interest on any Material Debt (hereinafter defined)
(other than the Obligations), or the maturity of any such Debt shall have been
accelerated, or any such Debt shall have been required to be prepaid prior to
the stated maturity thereof, or any event shall have occurred that permits any
holder or holders of such Debt or any

61



--------------------------------------------------------------------------------



 



Person acting on behalf of such holder or holders to accelerate the maturity
thereof or require any such prepayment. For purposes of this clause (h), the
term “Material Debt” means Debt owed by the Borrower or any Subsidiary the
principal amount of which exceeds $1,000,000.
     (i) This Agreement or any other Loan Document shall cease to be in full
force and effect or shall be declared null and void or the validity or
enforceability thereof shall be contested or challenged by the Borrower, any
Subsidiary, any Obligated Party or any of their respective shareholders, or the
Borrower or any Obligated Party shall deny that it has any further liability or
obligation under any of the Loan Documents.
     (j) Any of the following events shall occur or exist with respect to the
Borrower or any ERISA Affiliate: (i) any Prohibited Transaction involving any
Plan; (ii) any Reportable Event with respect to any Plan; (iii) the filing under
Section 4041 of ERISA of a notice of intent to terminate any Plan or the
termination of any Plan; (iv) any event or circumstance that might constitute
grounds entitling the PBGC to institute proceedings under Section 4042 of ERISA
for the termination of, or for the appointment of a trustee to administer, any
Plan, or the institution by the PBGC of any such proceedings; or (v) complete or
partial withdrawal under Section 4201 or 4204 of ERISA from a Multiemployer Plan
or the reorganization, insolvency, or termination of any Multiemployer Plan; and
in each case above, such event or condition, together with all other events or
conditions, if any, have subjected or could in the reasonable opinion of
Required Lenders subject the Borrower to any tax, penalty, or other liability to
a Plan, a Multiemployer Plan, the PBGC, or otherwise (or any combination
thereof) which in the aggregate exceed or could reasonably be expected to exceed
$1,000,000.
     (k) Any Person or group of related Persons for purposes of Section 13(d) of
the Exchange Act sells or acquires after the date hereof “beneficial ownership”
(within the meaning of Section 13(d) of the Exchange Act) in excess of 33% of
the total voting power of all classes of capital stock then outstanding of the
Borrower entitled (without regard to the occurrence of any contingency) to vote
in elections of directors of the Borrower.
     (l) The Borrower or any of its Subsidiaries, or any of their properties,
revenues, or assets, shall become the subject of an order of forfeiture,
seizure, or divestiture and the same shall not have been discharged (or
provisions shall not be made for such discharge) within 30 days from the date of
entry thereof.
     (m) Any Material Adverse Effect shall occur.
     Section 11.2 Remedies.
     (a) Remedies. If any Event of Default shall occur and be continuing, the
Agent may (and if directed by Required Lenders, shall) do any one or more of the
following:
     (i) Acceleration. Declare all outstanding principal of and accrued and
unpaid interest on the Notes, all outstanding Letter of Credit Disbursements,
and all other obligations of the Borrower under the Loan Documents immediately
due and payable, and the same shall thereupon become immediately due

62



--------------------------------------------------------------------------------



 



and payable, without notice, demand, presentment, notice of dishonor, notice of
acceleration, notice of intent to accelerate, protest, or other formalities of
any kind, all of which are hereby expressly waived by the Borrower.
     (ii) Termination of Revolving Credit Commitments and Swing Commitment.
Terminate the Revolving Credit Commitments and the Swing Commitment and the
obligation of the Issuing Bank to issue Letters of Credit without notice to the
Borrower.
     (iii) Judgment. Reduce any claim to judgment.
     (iv) Foreclosure. Foreclose or otherwise enforce any Lien granted to the
Agent for the benefit of itself and the Lenders to secure payment and
performance of the Obligations in accordance with the terms of the Loan
Documents.
     (v) Rights. Exercise any and all rights and remedies afforded by the laws
of the State of Texas or any other jurisdiction, by any of the Loan Documents,
by equity, or otherwise.
Provided, however, that upon the occurrence of an Event of Default under
subsection (d) or (e) of Section 11.1, the Revolving Credit Commitments of all
of the Lenders and the obligation of the Issuing Bank to issue Letters of Credit
shall automatically terminate, and the outstanding principal of and accrued and
unpaid interest on the Notes and all other obligations of the Borrower under the
Loan Documents shall thereupon become immediately due and payable without
notice, demand, presentment, notice of dishonor, notice of acceleration, notice
of intent to accelerate, protest, or other formalities of any kind, all of which
are hereby expressly waived by the Borrower.
     (b) Setoff. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Bank, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Bank or any such Affiliate to or for the credit or the account of the
Borrower or any Obligated Party against any and all of the obligations of the
Borrower or such Obligated Party now or hereafter existing under this Agreement
or any other Loan Document to such Lender or the Issuing Bank, irrespective of
whether or not such Lender or the Issuing Bank shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrower or such Obligated Party may be contingent or unmatured or are owed to a
branch or office of such Lender or the Issuing Bank different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender, the Issuing Bank and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the Issuing Bank or their respective Affiliates may have. Each
Lender and the Issuing Bank agrees to notify the Borrower and the Agent promptly
after any such setoff and application,

63



--------------------------------------------------------------------------------



 



provided that the failure to give such notice shall not affect the validity of
such setoff and application.
     (c) Cash Collateral. If an Event of Default shall have occurred and be
continuing the Borrower shall, if requested by the Agent or Required Lenders,
pledge to the Agent as security for the Obligations an amount in immediately
available funds equal to the then outstanding Letter of Credit Liabilities, such
funds to be held in a cash collateral account at the Agent without any right of
withdrawal by the Borrower.
     Section 11.3 Performance by the Agent. If the Borrower shall fail to
perform any covenant or agreement in accordance with the terms of the Loan
Documents, the Agent may, at the direction of Required Lenders, perform or
attempt to perform such covenant or agreement on behalf of the Borrower. In such
event, the Borrower shall, at the request of the Agent, promptly pay any amount
reasonably expended by the Agent or the Lenders in connection with such
performance or attempted performance to the Agent at the Principal Office,
together with interest thereon at the Default Rate from and including the date
of such expenditure to but excluding the date such expenditure is paid in full.
Notwithstanding the foregoing, it is expressly agreed that neither the Agent nor
any Lender shall have any liability or responsibility for the performance of any
obligation of the Borrower under this Agreement or any of the other Loan
Documents.
ARTICLE XII
The Agent
     Section 12.1 Appointment and Authority. Each of the Lenders and the Issuing
Bank hereby irrevocably appoints Wells Fargo Bank, National Association to act
on its behalf as the Agent hereunder and under the other Loan Documents and
authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Agent, the Lenders
and the Issuing Bank, and neither the Borrower nor any Obligated Party shall
have rights as a third party beneficiary of any of such provisions.
     Section 12.2 Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.
     Section 12.3 Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

64



--------------------------------------------------------------------------------



 



     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.
The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 13.9 and 11.2) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
the Borrower, a Lender or the Issuing Bank.
     The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article VI or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.
     Section 12.4 Reliance by Agent. The Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the Agent
shall have received notice to the contrary from such Lender or the Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit. The
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

65



--------------------------------------------------------------------------------



 



     Section 12.5 Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
     Section 12.6 Resignation of Agent. The Agent may at any time give notice of
its resignation to the Lenders, the Issuing Bank and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States of America, or an Affiliate of any such bank
with an office in the United States of America. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders and the
Issuing Bank, appoint a successor Agent meeting the qualifications set forth
above provided that if the Agent shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Agent on behalf of the Lenders or the Issuing Bank under any of the
Loan Documents, the retiring Agent shall continue to hold such collateral
security until such time as a successor Agent is appointed) and (b) all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor Agent
as provided for above in this Section. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 13.1 shall continue
in effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.
     Section 12.7 Non-Reliance on Agent and Other Lenders. Each Lender and the
Issuing Bank acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

66



--------------------------------------------------------------------------------



 



     Section 12.8 Sharing of Payments, Etc. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
     (a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
     (b) the provisions of this clause shall not be construed to apply to
(i) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letter of Credit Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this clause shall apply).
The Borrower and each Obligated Party consent to the foregoing and agree, to the
extent each of them may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower or any Obligated Party rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower and each Obligated Party in the amount of such
participation.
     Section 12.9 Indemnification. THE LENDERS HEREBY AGREE TO INDEMNIFY THE
AGENT AND THE ISSUING BANK FROM AND HOLD THE AGENT AND THE ISSUING BANK HARMLESS
AGAINST (TO THE EXTENT NOT REIMBURSED UNDER SECTIONS 13.1 AND 13.2, BUT WITHOUT
LIMITING THE OBLIGATIONS OF THE BORROWER UNDER SECTIONS 13.1 AND 13.2), RATABLY
IN ACCORDANCE WITH THEIR RESPECTIVE REVOLVING CREDIT COMMITMENTS, ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS,
DEFICIENCIES, SUITS, COSTS, EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES), AND
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED
BY, OR ASSERTED AGAINST THE AGENT AND THE ISSUING BANK IN ANY WAY RELATING TO OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY ACTION TAKEN OR OMITTED TO BE
TAKEN BY THE AGENT AND THE ISSUING BANK UNDER OR IN RESPECT OF ANY OF THE LOAN
DOCUMENTS; PROVIDED, FURTHER, THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF
THE FOREGOING TO THE EXTENT CAUSED BY THE AGENT’S OR THE ISSUING BANK’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT LIMITING ANY OTHER PROVISION OF THIS
SECTION, EACH LENDER AGREES TO REIMBURSE THE AGENT AND THE ISSUING BANK PROMPTLY
UPON DEMAND FOR ITS PRO RATA SHARE (CALCULATED ON THE BASIS OF THE REVOLVING
CREDIT COMMITMENTS) OF ANY AND ALL

67



--------------------------------------------------------------------------------



 



OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) INCURRED BY THE
AGENT AND THE ISSUING BANK IN CONNECTION WITH THE PREPARATION, EXECUTION,
DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT OR ENFORCEMENT (WHETHER
THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN
RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THE LOAN DOCUMENTS, TO THE EXTENT
THAT THE AGENT OR THE ISSUING BANK IS NOT REIMBURSED FOR SUCH EXPENSES BY THE
BORROWER.
     Section 12.10 Several Commitments. The Commitments and other obligations of
the Lenders under this Agreement are several. The default by any Lender in
making an Advance in accordance with its Commitment shall not relieve the other
Lenders of their obligations under this Agreement. In the event of any default
by any Lender in making any Advance, each nondefaulting Lender shall be
obligated to make its Advance but shall not be obligated to advance the amount
which the defaulting Lender was required to advance hereunder. In no event shall
any Lender be required to advance an amount or amounts to the Borrower which
shall in the aggregate exceed such Lender’s Revolving Credit Commitment. No
Lender shall be responsible for any act or omission of any other Lender.
     Section 12.11 Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Borrower or any Obligated Party, the Agent (irrespective of whether the
principal of any Advance or Letter of Credit Liabilities shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Agent shall have made any demand on the Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances, Letter of Credit
Liabilities and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Agent under Sections 2.10 and 13.1) allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 2.10 and 13.1.
     Nothing contained herein shall be deemed to authorize the Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement,

68



--------------------------------------------------------------------------------



 



adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Agent to vote in respect of the claim of any Lender in any
such proceeding.
     Section 12.12 Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Agent, at its option and in its discretion:
     (a) to release any Lien on any property granted to or held by the Agent
under any Loan Document (i) upon termination of the Commitments and payment in
full of all Obligations (other than contingent indemnification obligations) and
the expiration or termination of all Letters of Credit, (ii) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Loan Document, or (iii) subject to Section 13.9, if approved,
authorized or ratified in writing by the Required Lenders; and
     (b) to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
     Upon request by the Agent at any time, the Required Lenders will confirm in
writing the Agent’s authority to release its interest in particular types or
items of property, or to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 12.12.
     Section 12.13 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the bookrunners, arrangers or Syndication Agent listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Agent, a Lender, the Swing Lender or the Issuing Bank
hereunder.
ARTICLE XIII
Miscellaneous
     Section 13.1 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Agent), and shall
pay all fees and time charges and disbursements for attorneys who may be
employees of the Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Agent, any Lender or the Issuing Bank
(including the fees, charges and disbursements of any counsel for the Agent, any
Lender or the Issuing Bank), and shall pay all fees and time charges for
attorneys who may be employees of the Agent, any Lender or the Issuing Bank, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents,

69



--------------------------------------------------------------------------------



 



including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
     (b) Indemnification by the Borrower. The Borrower shall indemnify the Agent
(and any sub-agent thereof), each Lender and the Issuing Bank, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all reasonable fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any Obligated Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Obligated Party, and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any Obligated Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Obligated Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Agent (or any sub-agent thereof), the
Issuing Bank or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Agent (or any such sub-agent), the Issuing Bank or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Agent (or any such sub-agent) or
the Issuing Bank in its capacity as such, or against any Related Party of any

70



--------------------------------------------------------------------------------



 



of the foregoing acting for the Agent (or any such sub-agent) or Issuing Bank in
connection with such capacity. The obligations of the Lenders under this clause
(c) are subject to the provisions of Section 12.10.
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
     (e) Payments. All amounts due under this Section shall be payable promptly
after demand therefor.
     Section 13.2 Limitation of Liability. None of the Agent, the Issuing Bank,
any Lender, or any Affiliate, officer, director, employee, attorney, or agent
thereof shall have any liability with respect to, and the Borrower hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
the Borrower in connection with, arising out of, or in any way related to, this
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or any of the other Loan Documents, including
without limitation, any damages suffered or incurred by the Borrower in
connection with Swing Loan Advances made by telephonic notice pursuant to
Section 2.8(a) hereto, except for such Person’s gross negligence or willful
misconduct.
     Section 13.3 No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by the Agent, the Issuing Bank and
the Lenders shall have the right to act exclusively in the interest of the
Agent, the Issuing Bank and the Lenders and shall have no duty of disclosure,
duty of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower or any of the Borrower’s shareholders or any other
Person.
     Section 13.4 No Fiduciary Relationship. The relationship between the
Borrower and each of the Agent, the Issuing Bank and the Lenders is solely that
of debtor and creditor, and neither the Agent, the Issuing Bank nor any Lender
has any fiduciary or other special relationship with the Borrower, and no term
or condition of any of the Loan Documents shall be construed so as to deem the
relationship between the Borrower and any of the Agent, the Issuing Bank and the
Lenders to be other than that of debtor and creditor.
     Section 13.5 Equitable Relief. The Borrower recognizes that in the event
the Borrower fails to pay, perform, observe, or discharge any or all of the
Obligations, any remedy at law may prove to be inadequate relief to the Agent,
the Issuing Bank and the Lenders. The Borrower therefore agrees that the Agent,
the Issuing Bank and the Lenders, if the Agent, the Issuing Bank

71



--------------------------------------------------------------------------------



 



or the Lenders so request, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.
     Section 13.6 No Waiver; Cumulative Remedies. No failure on the part of the
Agent, the Issuing Bank or any Lender to exercise and no delay in exercising,
and no course of dealing with respect to, any right, power, or privilege under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power, or privilege under this Agreement preclude
any other or further exercise thereof or the exercise of any other right, power,
or privilege. The rights and remedies provided for in this Agreement and the
other Loan Documents are cumulative and not exclusive of any rights and remedies
provided by law.
     Section 13.7 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any Obligated Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the Agent
and each Lender and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an assignee in accordance with the
provisions of clause (b) of this Section, (ii) by way of participation in
accordance with the provisions of clause (d) of this Section or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
clause (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in clause (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
               (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in clause (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment

72



--------------------------------------------------------------------------------



 



and Assumption, as of the Trade Date) shall not be less than $5,000,000, in the
case of any assignment in respect of a revolving facility, or $1,000,000 in the
case of any assignment in respect of a term facility, unless each of the Agent
and, so long as no Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
               (ii) Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loan or the Commitment
assigned.
               (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by clause (b)(i)(B) of this Section
and, in addition:
                    (A) the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) a Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
                    (B) the consent of the Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) an unfunded or revolving facility if such assignment is to a Person that
is not a Lender with a Commitment in respect of such facility, an Affiliate of
such Lender or an Approved Fund with respect to such Lender or (ii) a funded
term facility to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund;
                    (C) the consent of the Issuing Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and
                    (D) the consent of the Swing Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of Revolving Credit Loans and Revolving Credit Commitments.
               (iv) Assignment and Assumption. The parties to each assignment
shall execute and deliver to the Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,000, and the assignee, if it is not
a Lender, shall deliver to the Agent an Administrative Questionnaire.
               (v) No Assignment to Borrower. No such assignment shall be made
to the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
               (vi) No Assignment to Natural Persons. No such assignment shall
be made to a natural person.

73



--------------------------------------------------------------------------------



 



Subject to acceptance and recording thereof by the Agent pursuant to clause (c)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Sections 5.1 and 13.1 with respect to facts and circumstances occurring prior to
the effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with clause (d)
of this Section.
     (c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at its Principal Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agent and the Lenders, and Issuing
Bank shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following that
affects such Participant: (A) any increase of such Lender’s Commitments, (B) any
reduction of the principal amount of, or interest to be paid on, the Advances
and LC Participations of such Lender, (C) any reduction of any commitment fee or
other amount payable to such Lender under any Loan Document, or (D) any
postponement of any date for the payment of any amount payable in respect of the
Advances or LC Participations of such Lender. Subject to

74



--------------------------------------------------------------------------------



 



clause (e) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Section 5.1 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.2(b) as though it were a Lender, provided
such Participant agrees to be subject to Sections 4.9(c) and 12.8 as though it
were a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 4.6 and 5.1 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 4.6 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 4.6(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     Section 13.8 Survival. All representations and warranties made in this
Agreement or any other Loan Document or in any document, statement, or
certificate furnished in connection with this Agreement shall survive the
execution and delivery of this Agreement and the other Loan Documents, and no
investigation by the Agent, the Issuing Bank or any Lender or any closing shall
affect the representations and warranties or the right of the Agent, the Issuing
Bank or any Lender to rely upon them. Without prejudice to the survival of any
other obligation of the Borrower hereunder, the obligations of the Borrower
under Article V and Sections 13.1 and 13.2 shall survive repayment of the Notes
and termination of the Commitments and the Letters of Credit.
     Section 13.9 Amendments, Etc. No amendment or waiver of any provision of
this Agreement, the Notes, or any other Loan Document to which the Borrower or
any Obligated Party is a party, nor any consent to any departure by the Borrower
or any Obligated Party therefrom, shall in any event be effective unless the
same shall be agreed or consented to by Required Lenders and the Borrower or the
Obligated Party, as applicable, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, that no amendment, waiver, or consent shall: (a) increase the
Commitment of any Lender or subject any Lender to any additional obligations
without the written consent of such Lender; (b) reduce the principal of, or
interest on, the Notes or any fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby; (c) postpone any date fixed for any
payment of principal of, or interest on, the Notes or Letter of Credit
Disbursements or any fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; (d) waive any of the conditions specified in
Article VI without the written consent of each Lender; (e) change the percentage
of the Commitments or of the aggregate unpaid principal amount of the Notes or

75



--------------------------------------------------------------------------------



 



Letter of Credit Liabilities or the number of Lenders which shall be required
for the Lenders or any of them to take any action under this Agreement without
the written consent of each Lender; (f) change any provision contained in this
Section 13.9 without the written consent of each Lender; (g) release the
Borrower from any of its obligations under this Agreement or the other Loan
Documents or, except as provided in Section 12.12, release any Guarantor from
its obligations under its Guaranty without the written consent of each Lender;
and (h) release any Collateral securing the Guaranty, or the Obligations except
in accordance with and as contemplated by the Loan Documents without the written
consent of each Lender. Notwithstanding anything to the contrary contained in
this Section, no amendment, waiver, or consent shall be made (i) with respect to
Article XII hereof without the prior written consent of the Agent, (ii) with
respect to Section 2.8 hereof without the prior written consent of the Swing
Lender, or (iii) with respect to Article III hereof without the prior written
consent of the Issuing Bank.
     Section 13.10 Maximum Interest Rate. No provision of this Agreement or of
any other Loan Document shall require the payment or the collection of interest
in excess of the maximum amount permitted by applicable law. If any excess of
interest in such respect is hereby provided for, or shall be adjudicated to be
so provided, in any Loan Document or otherwise in connection with this loan
transaction, the provisions of this Section shall govern and prevail and neither
the Borrower nor the sureties, guarantors, successors, or assigns of the
Borrower shall be obligated to pay the excess amount of such interest or any
other excess sum paid for the use, forbearance, or detention of sums loaned
pursuant hereto. In the event any Lender ever receives, collects, or applies as
interest any such sum, such amount which would be in excess of the maximum
amount permitted by applicable law shall be applied as a payment and reduction
of the principal of the indebtedness evidenced by the Notes and the LC
Participations; and, if the principal of the Notes and the LC Participations has
been paid in full, any remaining excess shall forthwith be paid to the Borrower.
In determining whether or not the interest paid or payable exceeds the Maximum
Rate, the Borrower and each Lender shall, to the extent permitted by applicable
law, (a) characterize any non-principal payment as an expense, fee, or premium
rather than as interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread the total amount of
interest throughout the entire contemplated term of the indebtedness evidenced
by the Notes and LC Participations so that interest for the entire term does not
exceed the Maximum Rate.
     Section 13.11 Notices.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier as
follows:
               (i) if to the Borrower or any Obligated Party, to it at the
address specified below the Borrower’s name on the signature page hereof;
               (ii) if to the Agent, to it at the address specified below its
name on the signature page hereof;

76



--------------------------------------------------------------------------------



 



               (iii) if to the Issuing Bank, to it at the address specified
below its name on the signature page hereof; and
               (iv) if to a Lender, to it at its address (or telecopier number)
set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).
     (b) Electronic Communications. (i) Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agent, provided that the foregoing shall
not apply to notices to any Lender or the Issuing Bank pursuant to Article II if
such Lender or the Issuing Bank, as applicable, has notified the Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
     (ii) Unless the Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (B) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (A) of notification that such notice or communication is
available and identifying the website address therefor.
     (iii) The Borrower agrees that any Agent may make any material delivered by
the Borrower to such Agent, as well as any amendments, waivers, consents, and
other written information, documents, instruments and other materials relating
to the Borrower, any of its Subsidiaries, or any other materials or matters
relating to this Agreement, the other Loan Documents or any of the transactions
contemplated hereby (collectively, the “Communications”) available to the
Lenders by posting such notices on an electronic delivery system (which may be
provided by an Agent, an Affiliate of an Agent, or any Person that is not an
Affiliate of an Agent), such as IntraLinks, or a substantially similar
electronic system (the “Platform”). The Borrower acknowledges that (A) the
distribution of material through an electronic medium is not necessarily secure
and that there are

77



--------------------------------------------------------------------------------



 



confidentiality and other risks associated with such distribution, (B) the
Platform is provided “as is” and “as available” and (C) neither any Agent nor
any of its Affiliates warrants the accuracy, completeness, timeliness,
sufficiency, or sequencing of the Communications posted on the Platform. Each
Agent and its Affiliates expressly disclaim with respect to the Platform any
liability for errors in transmission, incorrect or incomplete downloading,
delays in posting or delivery, or problems accessing the Communications posted
on the Platform and any liability for any losses, costs, expenses or liabilities
that may be suffered or incurred in connection with the Platform. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights or freedom from viruses or other code defects, is made by
any Agent or any of its Affiliates in connection with the Platform.
     (iv) Each Lender agrees that notice to it specifying that any Communication
has been posted to the Platform shall for purposes of this Agreement constitute
effective delivery to such Lender of such information, documents or other
materials comprising such Communication. Each Lender agrees (A) to notify, on or
before the date such Lender becomes a party to this Agreement, each Agent in
writing of such Lender’s e-mail address to which a notice may be sent (and from
time to time thereafter to ensure that each Agent has on record an effective
e-mail address for such Lender) and (B) that any notice may be sent to such
e-mail address.
     (c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
     Section 13.12 Governing Law; Venue; Service of Process.
     (a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of Texas.
     (b) Submission to Jurisdiction. The Borrower and each Obligated Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the State of Texas sitting in Travis
County and of the United States District Court Western District of Texas sitting
in Travis County; and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such Texas State
court or, to the fullest extent permitted by applicable law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Agent, any Lender or the Issuing Bank may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any Obligated Party or its properties in the courts of
any jurisdiction.

78



--------------------------------------------------------------------------------



 



     (c) Waiver of Venue. The Borrower and each Obligated Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in clause (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
     (d) Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 13.11. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.
     Section 13.13 Binding Arbitration.
     (a) Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise arising out of or relating
to in any way (i) the loan and related Loan Documents which are the subject of
this Agreement and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination; or (ii) requests for additional
credit.
     (b) Governing Rules. Any arbitration proceeding will (i) proceed in a
location in Texas selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to, as applicable, as the “Rules”). If there
is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.
     (c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit

79



--------------------------------------------------------------------------------



 



any dispute to arbitration or reference hereunder, including those arising from
the exercise of the actions detailed in clauses (i), (ii) and (iii) of this
Section 13.13(c).
     (d) Arbitrator Qualifications and Powers. Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00. Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Texas with a minimum of ten years experience
in the substantive law applicable to the subject matter of the dispute to be
arbitrated. The arbitrator will determine whether or not an issue is
arbitratable and will give effect to the statutes of limitation in determining
any claim. In any arbitration proceeding the arbitrator will decide (by
documents only or with a hearing at the arbitrator’s discretion) any pre-hearing
motions which are similar to motions to dismiss for failure to state a claim or
motions for summary adjudication. The arbitrator shall resolve all disputes in
accordance with the substantive law of Texas and may grant any remedy or relief
that a court of such state could order or grant within the scope hereof and such
ancillary relief as is necessary to make effective any award. The arbitrator
shall also have the power to award recovery of all costs and fees, to impose
sanctions and to take such other action as the arbitrator deems necessary to the
same extent a judge could pursuant to the Federal Rules of Civil Procedure, the
Texas Rules of Civil Procedure or other applicable law. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction. The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief.
     (e) Discovery. In any arbitration proceeding discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date and within 180 days of the filing of the
dispute with the AAA. Any requests for an extension of the discovery periods, or
any discovery disputes, will be subject to final determination by the arbitrator
upon a showing that the request for discovery is essential for the party’s
presentation and that no alternative means for obtaining information is
available.
     (f) Class Proceedings and Consolidations. The resolution of any dispute
arising pursuant to the terms of this Agreement shall be determined by a
separate arbitration proceeding and such dispute shall not be consolidated with
other disputes or included in any class proceeding.
     (g) Payment Of Arbitration Costs And Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.
     (h) Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results

80



--------------------------------------------------------------------------------



 



thereof, except for disclosures of information by a party required in the
ordinary course of its business or by applicable law or regulation. If more than
one agreement for arbitration by or between the parties potentially applies to a
dispute, the arbitration provision most directly related to the Loan Documents
or the subject matter of the dispute shall control. This arbitration provision
shall survive termination, amendment or expiration of any of the Loan Documents
or any relationship between the parties.
     Section 13.14 Counterparts.
     (a) Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Agent, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Article VI, this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
     (b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act or any other similar state laws based on the Uniform
Electronic Transactions Act.
     Section 13.15 Severability. Any provision of this Agreement held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision held to be invalid or illegal.
     Section 13.16 Headings. The headings, captions, and arrangements used in
this Agreement are for convenience only and shall not affect the interpretation
of this Agreement.
     Section 13.17 Construction. The Borrower, the Agent, the Issuing Bank and
each Lender acknowledge that each of them has had the benefit of legal counsel
of its own choice and has been afforded an opportunity to review this Agreement
and the other Loan Documents with its legal counsel and that this Agreement and
the other Loan Documents shall be construed as if jointly drafted by the parties
hereto.
     Section 13.18 Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the

81



--------------------------------------------------------------------------------



 



limitations of, another covenant shall not avoid the occurrence of a Default if
such action is taken or such condition exists.
     Section 13.19 Treatment of Certain Information; Confidentiality. Each of
the Agent, the Lenders and the Issuing Bank agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Agent, any Lender, the Issuing Bank or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.
     For purposes of this Section, “Information” means all information received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Agent, any Lender or the Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries, provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
     Section 13.20 USA Patriot Act Notice. Each Lender, the Issuing Bank and the
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of
Pub.L.No. 107.56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender, the Issuing Bank or the Agent, as applicable, to
identify the Borrower in accordance with the Act.
     Section 13.21 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT

82



--------------------------------------------------------------------------------



 



OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 13.22 ENTIRE AGREEMENT. THIS AGREEMENT, THE NOTES, AND THE OTHER
LOAN DOCUMENTS REFERRED TO HEREIN REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES HERETO AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.
     Section 13.23 Amendment and Restatement. This Agreement amends and restates
in its entirety the Existing Credit Agreement. The execution of this Agreement
and the other Loan Documents executed in connection herewith does not extinguish
the indebtedness outstanding in connection with the Existing Credit Agreement
nor does it constitute a novation with respect to such indebtedness. THE
BORROWER REPRESENTS AND WARRANTS THAT AS OF THE DATE HEREOF THERE ARE NO CLAIMS
OR OFFSETS AGAINST OR DEFENSES OR COUNTERCLAIMS TO ITS OR ANY OBLIGATED PARTIES’
OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS AND
THE DOCUMENTATION RELATING TO THE DEPOSIT AND CASH MANAGEMENT SERVICES. On the
date hereof, with respect to the Lenders party to the Existing Credit Agreement
which are continuing as Lenders under this Agreement (the “Continuing Lenders”),
the Agent shall make the appropriate allocations and adjustments in the initial
funding instructions to the Lenders to reflect the modifications affected by the
Loan Documents to each Continuing Lender’s Commitment.
[Remainder of Page Intentionally Left Blank.]

83



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            BORROWER:

EZCORP, INC.
      By:           Daniel N. Tonissen        Senior Vice President   

Address for Notices:
1901 Capital Parkway
Austin, TX 78746
Fax No.: (512) 314-3404
Telephone No.: (512) 314-2289
Email: dtonissen@ezcorp.com
Attention:    Daniel N. Tonissen
                    Chief Financial Officer
With a courtesy copy to:
Connie Kondik
Vice President & General Counsel
EZCORP, Inc.
1901 Capital Parkway
Austin, TX 78746
Fax No.: (512) 314-3463
Telephone No.: (512) 314-3462
Email: connie_kondik@ezcorp.com
(Signature Page to Fifth Amended and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



            AGENT, ISSUING BANK AND LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent, Issuing Bank, Swing Lender and
a Lender
      By:           Michael Brewer        Vice President   

Address for Notices:
111 Congress Avenue, Suite 2200
Austin, Texas 78701
Fax No.: (512) 344-7318
Telephone No.: (512) 344-7037
Email: michael.brewer@wellsfargo.com
Attention: Michael Brewer
Address for Operational Notices:
Wells Fargo Bank, N.A.
1700 Lincoln, 3rd Floor
MAC # C7300-034
Denver, Colorado 80274
Fax No.: (303) 863-5533
Telephone No.: (303) 863-5415
Email: kevin.j.rapp@wellsfargo.com
Attention: Kevin J. Rapp
with a copy to:
Winstead PC
5400 Renaissance Tower
1201 Elm Street
Dallas, Texas 75270
Fax No.: (214) 745-5390
Telephone No.: (214) 745-5265
Email: rmatthews@winstead.com
Attention: T. Randall Matthews, Esq.
Lending Office for Base Rate Advances and Eurodollar
Advances:
111 Congress Avenue, Suite 2200
Austin, Texas 78701
(Signature Page to Fifth Amended and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



            ____________________________________,
as a Lender
      By:           Name:           Title:        

Address for Notices and Applicable Lending Office:
_________________________________________
_________________________________________
Fax No.: __________________________________
Telephone No.: _____________________________
Attn: ____________________________________
Lending Office for Base Rate Advances and Eurodollar
Advances:
________________________________________
________________________________________
Attn: ___________________________________
(Signature Page to Fifth Amended and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(a)
Commitments

                      Revolving Credit   Term Loan Lender:   Commitment:  
Commitment:
Wells Fargo Bank, National Association
  $ 33,333,334     $ 16,666,667  
Union Bank of California, N.A.
  $ 16,666,666     $ 8,333,333  
Guaranty Bank
  $ 13,333,334     $ 6,666,667  
U.S. Bank National Association
  $ 10,000,000     $ 5,000,000  
Allied Irish Bank plc
  $ 6,666,666     $ 3,333,333  
Total:
  $ 80,000,000     $ 40,000,000  

(Signature Page to Fifth Amended and Restated Credit Agreement)

 